Exhibit 10.36

 

 

 

 

 

 

 

 

 

GUARANTY AND SECURITY AGREEMENT



dated as of November 2, 2009



by and among



STEINER U.S. HOLDINGS, INC.



and certain of its Subsidiaries



in favor of



SUNTRUST BANK

as Administrative Agent



 

 

 

 

 

 



TABLE OF CONTENTS



SECTION 1. Defined Terms. *

SECTION 2. Guaranty. *

(a) General *

(b) Right of Contribution *

(c) No Subrogation *

(d) Waivers by the Guarantors *

(e) Guaranty Absolute and Unconditional *

(f) Subordination of Other Obligations *

(g) Authority of the Guarantors or the Borrower *

(h) Financial Condition of the Borrower *

(i) Bankruptcy, etc. *

SECTION 3. The Security Interests. *

SECTION 4. Grantors Remain Obligated. *

SECTION 5. Representations and Warranties. *

(a) Representations and Warranties of Each Guarantor *

(b) Representations and Warranties of Each Grantor *

(c) Representations and Warranties of Each Pledgor *

SECTION 6. Further Assurances; Covenants. *

(a) General *

(b) Accounts, Etc. *

(c) Equipment, Etc. *

(d) Intellectual Property. *

(e) Deposit Accounts, Chattel Paper, Investment Property and Letters of Credit.
*

(f) Commercial Tort Claims *

(g) Inspection *

(h) Material Contracts *

(i) Covenants of Each Grantor *

(j) Covenants of Each Pledgor *

SECTION 7. Insurance, Reporting and Recordkeeping. *

(a) Insurance *

(b) Maintenance of Records Generally *

(c) Special Provisions Regarding Maintenance of Records and Reporting Re:
Accounts, Inventory and Equipment *

(d) Further Identification of Collateral *

(e) Notices *

SECTION 8. General Authority. *

SECTION 9. Remedies Upon an Event of Default. *

SECTION 10. Limitation on the Administrative Agent's Duty in Respect of
Collateral. *

SECTION 11. Application of Proceeds. *

SECTION 12. Appointment of Co-Agents. *

SECTION 13. Indemnity; Expenses. *

SECTION 14. Security Interest Absolute. *

SECTION 15. Additional Grantors. *

SECTION 16. Termination of Security Interests; Release of Collateral. *

SECTION 17. Reinstatement. *

SECTION 18. Notices. *

SECTION 19. No Waiver; Remedies Cumulative. *

SECTION 20. Successors and Assigns. *

SECTION 21. Amendments. *

SECTION 22. Governing Law; Waiver of Jury Trial. *

SECTION 23. Severability. *

SECTION 24. Counterparts. *

SECTION 25. Headings Descriptive; Interpretation. *

SECTION 26. English Law Documents. *



 

 

 

Schedule 1 - Commercial Tort Claims

Schedule 2 - Pledged Debt Instruments

Schedule 3 - Pledged Equity Interests

Schedule 4 - Jurisdiction of Organization; Organizational Identification Number;
Legal Name

Schedule 5 - Names; Trade Names; Merger Partners

Schedule 6 - Chief Executive Officer; Mailing Addresses; Locations of Collateral
and Books and Records

Schedule 7 - Deposit / Investment Accounts

Schedule 8 - Letters of Credit

Schedule 9 - Material Contracts

Schedule 10 - Intellectual Property

Exhibit A - Form of Copyright Security Agreement

Exhibit B - Form of Patent and Trademark Security Agreement

Exhibit C - Form of Uncertificated Securities Control Agreement

Exhibit D - Form of Guaranty and Security Agreement Supplement



GUARANTY AND SECURITY AGREEMENT



 

THIS GUARANTY AND SECURITY AGREEMENT

dated as of November 2, 2009 (this "Agreement") by STEINER LEISURE LIMITED, an
international business company organized under the laws of the Commonwealth of
The Bahamas (the "Parent"), STEINER U.S. HOLDINGS, INC., a Florida corporation
(the "Borrower"), and each Subsidiary Loan Party (as defined below) a signatory
hereto (together with any other Material Subsidiary (as defined below) that may
become a party hereto as provided herein or in the Credit Agreement), in favor
of SUNTRUST BANK, a Georgia banking corporation, as Administrative Agent (the
"Administrative Agent") for the benefit of the Secured Creditors (as defined
below).





W I T N E S S E T H

:





WHEREAS

, the Borrower is a member of an affiliated group of companies that includes the
Subsidiary Loan Parties (the Borrower, the Parent and the Subsidiary Loan
Parties, each referred to herein as a "Grantor" and, collectively, the
"Grantors");





WHEREAS

, the Borrower, the Lenders from time to time party thereto (the "Lenders") and
the Administrative Agent are all party to that certain Credit Agreement dated as
of the date hereof (as amended, restated, modified, extended, renewed, replaced,
supplemented and/or refinanced, from time to time, the "Credit Agreement")
pursuant to which the Lenders have agreed to establish certain credit facilities
in favor of the Borrower upon the terms and subject to the conditions set forth
therein;





WHEREAS

, the Borrower and the other Grantors are engaged in related businesses and each
Grantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement;





WHEREAS

, it is a condition precedent to the obligations of the Administrative Agent,
the Issuing Bank (as defined in the Credit Agreement), the Swingline Lender (as
defined in the Credit Agreement), the Lenders and any Affiliate (as defined
below) of a Lender to whom Secured Obligations (as defined below) are owed from
time to time (the Administrative Agent, the Issuing Bank, the Swingline Lender,
the Lenders and such Affiliates, collectively, the "Secured Creditors") that
each Grantor enter into this Agreement in favor of the Administrative Agent for
the benefit of the Secured Creditors; and





WHEREAS

, each Grantor desires to execute this Agreement to satisfy the conditions
described immediately above.





NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



Defined Terms.

 

(a) The following terms, when used in this Agreement, shall have the following
meanings:

"Agreement" shall mean this Guaranty and Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

"Account Debtor" shall have the meaning ascribed to such term in the UCC.



"Accounts" shall mean, for any Person, all "accounts" (as defined in the UCC),
now or hereafter owned or acquired by such Person or in which such Person now or
hereafter has or acquires any rights and, in any event, shall mean and include,
without limitation, (a) any and all receivables, including, without limitation,
all accounts created by, or arising from, all of such Person's sales, leases,
rentals or other dispositions of Goods or renditions of services to its
customers (whether or not they have been earned by performance), including but
not limited to, those accounts arising from sales, leases, rentals or other
dispositions of Goods or rendition of services made under any of the trade
names, logos or styles of such Person, or through any division of such Person;
(b) Instruments, Documents, Chattel Paper, Contracts, Contract Rights,
acceptances, and tax refunds relating to any of the foregoing or arising
therefrom; (c) unpaid seller's rights (including rescission, replevin,
reclamation, repossession and stoppage in transit) relating to any of the
foregoing or arising therefrom; (d) rights to any Goods relating to any of the
foregoing or arising therefrom, including rights to returned, reclaimed or
repossessed Goods; (e) reserves and credit balances relating to any of the
foregoing or arising therefrom; (f) Supporting Obligations and Letter of Credit
Rights relating to any of the foregoing or arising therefrom; (g) insurance
policies or rights relating to any of the foregoing; (h) General Intangibles
relating to any of the foregoing or arising therefrom, including, without
limitation, all payment intangibles and other rights to payment and books and
records and any electronic media and software relating thereto; (i) notes,
deposits or property of Account Debtors relating to any of the foregoing or
arising therefrom securing the obligations of any such Account Debtors to such
Person; (j) healthcare insurance receivables; and (k) cash and non-cash Proceeds
of any and all the foregoing.



"Additional Pledged Collateral" means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a Security Interest is granted
pursuant to Section 3, including, to the extent a Security Interest is granted
therein pursuant to such Section 3, (a) all additional Indebtedness from time to
time owed to any Grantor by any obligor on the Pledged Debt Instruments and the
Instruments evidencing such Indebtedness and (b) all interest, cash, Instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of the foregoing.
Notwithstanding the foregoing, no assets of any Limited Subsidiary shall be
Additional Pledged Collateral and, during the taxable year during which the
Acquisition (as defined in the Credit Agreement) occurs, no assets of Blissworld
Limited or Bliss World (Asia) Pte. LTD shall be Additional Pledged Collateral.



"Administrative Agent" shall have the meaning given to that term in the
introductory paragraph hereof.



"Affiliate" shall have the meaning given to such term in the Credit Agreement.



"Bahamian Grantor" shall mean any Grantor organized under the laws of the
Commonwealth of The Bahamas.



"Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy," as now or hereafter in effect, or any successor thereto.



"Borrower" shall have the meaning given to that term in the introductory
paragraph hereof.



"Capital Stock" shall have the meaning given to such term in the Credit
Agreement.



"CFC" shall have the meaning given to such term in the Credit Agreement.



"Chattel Paper" shall mean all "chattel paper" (as defined in the UCC) now owned
or hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, or other receipts of any Grantor, evidencing or representing rights or
interest in such chattel paper.



"Closing Date" shall have the meaning given to such term in the Credit
Agreement.



"Code" shall have the meaning given to such term in the Credit Agreement.



"Collateral" shall mean, collectively, each Grantor's right, title and interest
in and to each of the following, wherever located and whether now or hereafter
existing or now owned or hereafter acquired or arising:



all Accounts;

all Chattel Paper (whether tangible or electronic);

all Contracts;

all Contract Rights;

all Deposit Accounts;

all Documents;

all Equipment;

all Fixtures;

all General Intangibles;

all Instruments;

all Inventory;

all Investment Property;

all Real Estate;

all Software;

all Commercial Tort Claims set forth on Schedule 1 or otherwise disclosed in
writing to the Administrative Agent;

all money, cash or cash equivalents;

all Supporting Obligations and Letter-of-Credit Rights;

all other Goods and personal property, whether tangible or intangible and
whether or not delivered, including, without limitation, such other Goods and
property (i) the sale or lease of which gives or purports to give rise to any
Account or other Collateral, including, but not limited to, all Inventory and
other merchandise returned or rejected by or repossessed from customers or (ii)
securing any Account or other Collateral, including, without limitation, all
rights as an unpaid vendor or lienor (including, without limitation, stoppage in
transit, replevin and reclamation) with respect to such other Goods and personal
property;

all substitutes and replacements for, accessories, attachment, and other
additions to, any of the above and all products or masses into which any Goods
are physically united such that their identity is lost;

all books and records pertaining to any of the Collateral or any Account Debtor,
or showing the amounts thereof or payments thereon or otherwise necessary or
helpful in the realization thereon or the collection thereof, including, without
limitation, all correspondence, files (including credit files), Software,
computer programs, printouts, tapes, discs and other computer materials and
records;

all policies and certificates of insurance relating to any of the foregoing, now
owned or hereafter acquired, evidencing or pertaining to any and all items of
Collateral; and

all products and Proceeds of all or any of the Collateral described above
(including, but not limited to, any claim to any item referred to in this
definition, and any claim against any third party for loss of, damage to or
destruction of any or all of the Collateral or for proceeds payable under, or
unearned premiums with respect to, policies of insurance) in whatever form,
including, but not limited to, cash, Instruments, Chattel Paper, security
agreements and other documents.

Notwithstanding the foregoing, "Collateral" shall not include any (i) Excluded
Property, (ii) Capital Stock of (a) any Limited Subsidiary or (b) Steiner
International Holdings, LLC (for so long as it is, and continues to be, a
disregarded entity for federal income tax purposes and holds more than
sixty-five percent (65%) of the voting power of all classes of Capital Stock of
any Limited Subsidiary, including Mandara Spa de Mexico, S. de R.L. de C.V. and
Spa Servicios Administrativos, S. de R.L. de C.V.) to the extent such Capital
Stock exceeds sixty-five percent (65%) of the voting power of all classes of
Capital Stock of such Limited Subsidiary or Steiner International Holdings, LLC,
as applicable, entitled to vote, (iii) assets of any Limited Subsidiary, (iv)
during the taxable year during which the Acquisition (as defined in the Credit
Agreement) occurs, Capital Stock of Blissworld Limited and Capital Stock of
Bliss World (Asia) Pte. LTD, in each case to the extent such Capital Stock
exceeds sixty-five percent (65%) of the voting power of all classes of Capital
Stock of such entity entitled to vote, and (v) during the taxable year during
which the Acquisition (as defined in the Credit Agreement) occurs, assets of
Blissworld Limited and assets of Bliss World (Asia) Pte. LTD; provided, however,
that if and when any property shall cease to be Excluded Property, such property
shall be deemed at all times from and after the date hereof to constitute
Collateral. When the term "Collateral" is used without reference to a Grantor,
then it shall be deemed to be a collective reference to the "Collateral" of all
Grantors.

"Commercial Tort Claims" shall mean, as to any Person, all "commercial tort
claims" as such term is used in the UCC in or under which such Person may now or
hereafter have any right, title or interest.

"Contract Rights" means, as to any Person, all of such Person's then owned or
existing and future acquired or arising rights under Contracts not yet fully
performed and not evidenced by an Instrument or Chattel Paper, to the extent
that the same may lawfully be assigned.

"Contracts" means, as to any Person, all "contracts" as such term is used in the
UCC, and, in any event shall mean and include, without limitation, all of such
Person's then owned or existing and future acquired or arising contracts,
undertakings or agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which such Person may now or hereafter
have any right, title or interest, including, without limitation, any agreement
relating to Inventory, the terms of payment or the terms of performance of any
Account or any other Collateral.

"Control Agreements" shall mean all Deposit Account Control Agreements and
Investment Account Control Agreements.

"Copyright License" shall mean, as to any Person, any and all rights of such
Person under any license, contract or other agreement, whether written or oral,
granting any right to use any Copyright, including, without limitation, the
grant of any right to copy, publicly perform, create derivative works,
manufacture, distribute, exploit or sell materials derived from any Copyright.

"Copyright Security Agreement" shall mean a Copyright Security Agreement,
substantially in the form of Exhibit A hereto, executed and delivered by any
Grantor granting a Security Interest in its Copyrights, as may be amended,
modified or supplemented, from time to time, in accordance with its terms.

"Copyrights" shall mean, as to any Person, all of the following now owned or
hereafter acquired by such Person or in which any Grantor now has or hereafter
acquires any rights, priorities and privileges, including, without limitation,
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all Proceeds and damages therefrom,
whether arising under United States, multinational or foreign laws or otherwise:
(a) all copyrights and General Intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.



"Credit Agreement" shall have the meaning given to that term in the recitals
hereto.

"Cruise Line Contracts" shall have the meaning given to that term in the Credit
Agreement.



"Default" shall have the meaning given to such term in the Credit Agreement.



"Deposit Account Control Agreement" means a letter agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Grantor, the Administrative Agent and the financial institution at which such
Grantor maintains a Deposit Account.



"Deposit Accounts" shall mean, as to any Person, all "deposit accounts" (as
defined in the UCC) now owned or hereafter acquired by such Person, or in which
such Person has or acquires any rights, or other receipts, covering, evidencing
or representing rights or interest in such deposit accounts, and, in any event,
shall mean and include, without limitation, all of such Person's demand, time,
savings, passbook, money market or like depositor accounts and all certificates
of deposit, maintained with a bank, savings and loan association, credit union
or like organization (other than an account evidenced by a certificate of
deposit that is an Instrument).



"Derivatives Contract" means any "swap agreement" (as defined in Section 101 of
the Bankruptcy Code) and in any event shall include any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement. Not
in limitation of the foregoing, the term "Derivatives Contract" includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.



"Documents" shall mean, as to any Person, all "documents" (as defined in the
UCC) now owned or hereafter acquired by such Person or in which such Person has
or acquires any rights, or other receipts, covering, evidencing or representing
Goods, and, in any event shall mean and include, without limitation, all of such
Person's certificates or documents of origin and of title, warehouse receipts
and manufacturers statements or origin.



"English Security Documents" shall have the meaning given to such term in the
Credit Agreement.



"Equipment" shall mean, as to any Person, all "equipment" (as defined in the
UCC) now owned or hereafter acquired by such Person and wherever located, and,
in any event, shall mean and include, without limitation, all machinery,
apparatus, equipment, furniture, furnishings, processing equipment, conveyors,
machine tools, engineering processing equipment, manufacturing equipment,
materials handling equipment, trade fixtures, trucks, tractors, rolling stock,
fittings, trailers, forklifts, vehicles, computers and other electronic data
processing, other office equipment of such Person, and all other tangible
personal property (other than Inventory) of every kind and description used in
such Person's business operations or owned by such Person or in which such
Person has an interest and any and all additions, substitutions and replacements
of any of the foregoing, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto, all fuel
therefor and all manuals, drawings, instructions, warranties and rights with
respect thereto.



"Event of Default" shall have the meaning given to that term in the Credit
Agreement.



"Excluded Property" means, collectively, (i) any permit, lease, license,
contract, instrument or other agreement held by any Grantor that prohibits or
requires the consent of any Person other than a Guarantor or any Affiliate as a
condition to the creation by such Grantor of a Lien thereon in favor of Secured
Creditors and such consent has not been obtained, or any permit, lease, license,
contract, instrument or other agreement held by any Grantor to the extent that
any Requirement of Law prohibits the creation of a Lien thereon in favor of
Secured Creditors, but only, in each case, to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law, (ii) any "intent to use"
Trademark applications for which a statement of use has not been filed (but only
until such statement is filed), (iii) any Deposit Account exclusively used for
all or any of payroll, benefits, taxes, escrow, customs, insurance impress
accounts or other fiduciary purposes and (iv) Equipment owned by any Grantor
that is subject to a Lien securing a purchase money obligation or Capital Lease
Obligation to the extent permitted under the Credit Agreement if the contract or
other agreement in which such Lien is granted (or in the documentation providing
for such Capital Lease) prohibits or requires the consent of any Person other
than a Guarantor or any Affiliate as a condition to the creation of any other
Lien on such Equipment and such consent has not been obtained; provided,
however, that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to in clauses (i) through (iv)
above (unless such Proceeds, substitutions or replacements would constitute
"Excluded Property" as defined above); and provided, further, that if and when
(1) the granting of such security interest is not so prohibited, or (2) upon the
consent of any holder of a Lien of the type described in clause (i) or (iv)
above, the Administrative Agent will be deemed to have, and at all times to have
had, a Security Interest in such Excluded Property.



"Fixtures" shall mean, as to any Person, all "fixtures" (as defined in the UCC)
now owned or hereafter acquired by such Person or in which such Person has or
acquires any rights, or other receipts, of such Person covering, evidencing or
representing rights or interest in such fixtures.



"Foreign Subsidiary" shall have the meaning given to that term in the Credit
Agreement.



"General Intangibles" shall mean, as to any Person, all "general intangibles"
(as defined in the UCC) now owned or hereafter acquired by such Person or in
which such Person has or acquires any rights and, in any event, shall mean and
include, without limitation, all right, title and interest in or under all
contracts, all customer lists, Licenses, Copyrights, Trademarks, Patents, and
all applications therefor and reissues, extensions or renewals thereof, rights
in Intellectual Property, interests in partnerships, joint ventures and other
business associations, licenses, permits, copyrights, trade secrets, proprietary
or confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, blueprints, plans, specifications,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), computer software,
all rights and claims in or under insurance policies (including insurance for
fire, damage, loss and casualty, whether covering personal property, real
property, tangible rights or intangible rights, all liability, life, key man and
business interruption insurance, and all unearned premiums), reversions and any
rights thereto and any other amounts payable to such Person from any benefit
plan, multiemployer plan or other employee benefit plan, uncertificated
securities, chooses in action, deposit, checking and other bank accounts, rights
to receive tax refunds and other payments, rights of indemnification, all books
and records, correspondence, credit files, invoices, tapes, cards, computer
runs, domain names, prospect lists, customer lists and other papers and
documents.



"Goods" shall mean, as to any Person, all "goods" (as defined in the UCC), now
owned or hereafter acquired and, in any event, shall mean and include, without
limitation, all of such Person's then owned or existing and future acquired or
arising movables, Fixtures, Equipment, Inventory and other tangible personal
property.

"Grantor" and "Grantors" shall have the meaning given to each term in the
recitals hereto and shall include their respective successors and assigns.



"Guarantor" shall mean each Grantor other than the Borrower, any Limited
Subsidiary, and during the taxable year during which the Acquisition (as defined
in the Credit Agreement) occurs, Blissworld Limited and Bliss World (Asia) Pte.
LTD.



"Indebtedness" shall have the meaning given to that term in the Credit
Agreement.



"Indemnitee(s)" shall have the meaning set forth in Section 13(a).



"Instruments" shall mean, as to any Person, all "instruments" (as defined in the
UCC) now owned or hereafter acquired by such Person or in which such Person has
or acquires any rights and, in any event, shall mean and include, without
limitation, all promissory notes, all certificates of deposit and all letters of
credit evidencing, representing, arising from or existing in respect of,
relating to, securing or otherwise supporting the payment of, any of the
Accounts or other obligations owed to such Person.



"Intellectual Property" shall mean, as to any Person, all of the following now
owned or hereafter acquired by such Person or in which such Person has or
acquires any rights, priorities and privileges, including, without limitation,
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all Proceeds and damages therefrom,
whether arising under United States, multinational or foreign laws or otherwise:
(a) all Patents, patent rights and patent applications, Copyrights and copyright
applications, Trademarks, trademark rights, trade secrets, internet domain
names, trade names, trade name rights, service marks, service mark rights,
applications for registration of trademarks, trade names and service marks,
fictitious names registrations and trademark, trade name, service mark
registrations and work product, and all derivations thereof; and (b) Patent
Licenses, Trademark Licenses, Copyright Licenses and other licenses to use any
of the items described in the preceding clause (a), and any other items
necessary to conduct or operate the business of such Person.



"Inventory" shall mean, as to any Person, all "inventory" (as defined in the
UCC) now owned or hereafter acquired by such Person or in which such Person has
or acquires any rights and, in any event, shall mean and include, without
limitation, (i) inventory, merchandise, Goods and other personal property
intended for sale or lease or for display or demonstration, (ii) work in
process, (iii) raw materials and other materials and supplies of every nature
and description used or which might be used in connection with the manufacture,
packing, shipping, advertising, selling, leasing or furnishing of the foregoing
or otherwise used or consumed in the conduct of business and (iv) Documents
evidencing, and General Intangibles relating to, any of the foregoing.



"Investment Account Control Agreement" means a letter agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Grantor, the Administrative Agent and the securities intermediary maintaining
such Grantor's Investment Account.



"Investment Accounts" shall mean any and all "securities accounts" (as defined
in the UCC), brokerage accounts and commodities accounts now owned or hereafter
acquired by such Person, or in which such Person has or acquires any rights.



"Investment Property" shall mean, as to any Person, all "investment property"
(as defined in the UCC) now owned or hereafter acquired by such Person or in
which such Person has or acquires any rights and, in any event, shall mean and
include, without limitation, (i) all "certificated securities", "uncertificated
securities", "security entitlements", "securities accounts", "commodity
contracts" and "commodity accounts" (as all such terms are defined in the UCC)
of such Person; (ii) any other securities, whether certificated or
uncertificated, including, but not limited to, stocks, bonds, interests in
limited liability companies, partnership interests, treasuries, certificates of
deposit, and mutual fund shares; (iii) all securities entitlements of such
Person, including, but not limited to, the rights of such Person to any
Investment Accounts and the financial assets held by a financial intermediary in
such accounts and any free credit balance or other money owing by any financial
intermediary with respect to such accounts; (iv) all commodity contracts of such
Person; and (v) all Investment Accounts of such Person.



"Issuers" shall mean the collective reference to each of the Persons identified
on Schedule 3 as the issuers of Pledged Equity Interests, together with any
successors to such Persons (including, without limitation, any successor
contemplated by the Credit Agreement).



"Lenders" shall have the meaning given to that term in the recitals hereto and
shall include their respective successors and assigns.



"Letter-of-Credit Rights" shall mean, as to any Person, "letter-of-credit
rights" (as defined in the UCC), now owned or hereafter acquired by such Person,
and, in any event, shall mean and include, without limitation, rights to payment
or performance under a letter of credit, whether or not such Person, as
beneficiary, has demanded or is entitled to demand payment or performance.



"License" shall mean, as to any Person, any Copyright License, Patent License,
Trademark License or other license of rights or interests of such Person in
Intellectual Property.

"Lien" shall have the meaning given to that term in the Credit Agreement.



"Limited Subsidiary" shall mean any Foreign Subsidiary that is (A) a CFC within
the meaning of Section 957(a) of the Code and (B) a direct or indirect
Subsidiary of the Borrower (provided that the Borrower is a "United States
Person" within the meaning of Section 7701(a)(30) of the Code).

"Loan Documents" shall have the meaning given to that term in the Credit
Agreement.

"Material Adverse Effect" shall have the meaning given to that term in the
Credit Agreement.

"Material Contract" shall have the meaning given to that term in the Credit
Agreement.

"Material Intellectual Property" means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of the business, the
operations or prospects of the Borrower and its Subsidiaries taken as a whole.

"Material Subsidiary" shall have the meaning given to that term in the Credit
Agreement.



"Obligee Guarantor" shall have the meaning given to that term in Section 2(f).



"Parent" shall have the meaning given that term in the introductory paragraph
hereof.



"Patent License" shall mean, as to any Person, any and all rights of such Person
under any license, contract or other agreement, whether written or oral,
granting any right with respect to any property, process or other invention on
which a Patent is in existence.



"Patent and Trademark Security Agreement" shall mean a Patent and Trademark
Security Agreement, substantially in the form of Exhibit B hereto, executed and
delivered by any Grantor granting a Security Interest in any of its Patents and
Trademarks in the United States, as may be amended, modified or supplemented,
from time to time, in accordance with its terms.



"Patents" shall mean, as to any Person, all of the following now owned or
hereafter acquired by such Person or in which such Person has or acquires any
rights, priorities and privileges, including, without limitation, all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all Proceeds and damages therefrom, whether
arising under United States, multinational or foreign laws or otherwise: (a) all
letters patent of the United States, any other country or any political
subdivision thereof, all registrations, issuances and recordings thereof, and
all applications for letters patent of the United States or any other country,
including registrations, issued patents, recordings and applications for letters
patent in the United States Patent and Trademark Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country; and (b) all reissues, continuations, continuations-in-part and
extensions thereof.



"Payment Office" shall have the meaning given to that term in the Credit
Agreement.



"Permitted Lien" shall mean any Lien created hereunder or otherwise permitted in
accordance with the terms of the Credit Agreement.



"Person" shall have the meaning given to that term in the Credit Agreement.



"Pledged Collateral" shall mean, collectively, Pledged Debt Instruments, Pledged
Equity Interests, all chattel paper, certificates or other instruments
representing any of the foregoing, all Security Entitlements of any Grantor in
respect of any of the foregoing, and any Proceeds thereof. Pledged Collateral
may be General Intangibles, Instruments or Investment Property. Notwithstanding
the foregoing, no assets of any Limited Subsidiary shall be Pledged Collateral
and, during the taxable year during which the Acquisition (as defined in the
Credit Agreement) occurs, no assets of Blissworld Limited or Bliss World (Asia)
Pte. LTD shall be Pledged Collateral.



"Pledged Debt Instruments" shall mean all right, title and interest of any
Grantor (other than any Limited Subsidiary and, during the taxable year during
which the Acquisition (as defined in the Credit Agreement) occurs, other than
Blissworld Limited and Bliss World (Asia) Pte. LTD) in Instruments evidencing
any Indebtedness owed to such Grantor, including all Indebtedness described on
Schedule 2, issued by the obligors named therein.



"Pledged Equity Interests" shall mean all Pledged Stock, Pledged LLC Interests
and Pledged Partnership Interests; provided, that in no event shall there be
pledged, nor shall any Pledgor be required to pledge the Capital Stock of (a)
any Limited Subsidiary or (b) Steiner International Holdings, LLC (for so long
as it is, and continues to be, a disregarded entity for federal income tax
purposes and holds more than sixty-five percent (65%) of the voting power of all
classes of Capital Stock of any Limited Subsidiary, including Mandara Spa de
Mexico, S. de R.L. de C.V. and Spa Servicios Administrativos, S. de R.L. de
C.V.) to the extent such Capital Stock exceeds sixty-five percent (65%) of the
voting power of all classes of Capital Stock of such Limited Subsidiary or
Steiner International Holdings, LLC, as applicable, entitled to vote; provided,
further, that during the taxable year during which the Acquisition (as defined
in the Credit Agreement) occurs, in no event shall there be pledged, or shall
any Pledgor be required to pledge the Capital Stock of Blissworld Limited or
Bliss World (Asia) Pte. LTD to the extent such Capital Stock exceeds sixty-five
percent (65%) of the voting power of all classes of Capital Stock of such entity
entitled to vote.



"Pledged LLC Interests" shall mean, with respect to any Pledgor, all interests
in any limited liability company including, without limitation, all limited
liability company interests listed on Schedule 3 as held by such Pledgor under
the heading "Pledged LLC Interests" (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
limited liability company interests and any interest of such Pledgor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.

"Pledged Partnership Interests" shall mean, with respect to any Pledgor, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 3 as held by such Pledgor under the heading
"Pledged Partnership Interests" (as such schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such partnership
interests and any interest of such Pledgor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.



"Pledged Stock" shall mean, with respect to any Pledgor, all shares of capital
stock of any corporation, including, without limitation, all shares listed on
Schedule 3 as held by such Pledgor under the heading "Pledged Stock" (as such
schedule may be amended or supplemented from time to time), together with any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the capital stock of any corporation that may be issued or granted
to, or held by, such Pledgor while this Agreement is in effect; provided, that
in no event shall there be pledged, nor shall any Pledgor be required to pledge
the Capital Stock of any Limited Subsidiary to the extent such Capital Stock
exceeds sixty-five percent (65%) of the voting power of all classes of Capital
Stock of such Limited Subsidiary entitled to vote; provided, further, that
during the taxable year during which the Acquisition (as defined in the Credit
Agreement) occurs, in no event shall there be pledged, or shall any Pledgor be
required to pledge the Capital Stock of Blissworld Limited or Bliss World (Asia)
Pte. LTD to the extent such Capital Stock exceeds sixty-five percent (65%) of
the voting power of all classes of Capital Stock of such entity entitled to
vote.



"Pledgor" shall mean the Parent (with respect to Pledged Equity Interests of the
Persons listed on Schedule 3 hereto under the name of the Parent and any other
Pledged Collateral held by the Parent) and each other Grantor to the extent it
owns or holds any of the Pledged Collateral. Notwithstanding the foregoing, no
Limited Subsidiary shall be a Pledgor and, during the taxable year during which
the Acquisition (as defined in the Credit Agreement) occurs, neither Blissworld
Limited nor Bliss World (Asia) Pte. LTD shall be a Pledgor.



"Proceeds" shall mean all proceeds (including proceeds of proceeds) of any of
the Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, Contract
Rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) "proceeds," as such term is defined in Section 9-102(a)(64) of the
UCC; (iii) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the Collateral, or proceeds thereof; and (iv) payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral, or proceeds thereof.



"Real Estate" shall mean, as to any Person, now owned or leased estates in real
property, including, without limitation, all fees, leaseholds and future
interests, together with all of such Person's now or hereafter owned or leased
interests in the improvements and emblements thereon, the fixtures attached
thereto and the easements appurtenant thereto.



"Requirement of Law" shall have the meaning given to such term in the Credit
Agreement.



"Responsible Officer" shall have the meaning given to that term in the Credit
Agreement.



"Secured Creditors" shall have the meaning given to that term in the recitals
hereto and shall include their successors and assigns.



"Secured Obligations" shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, the Obligations (as defined in the
Credit Agreement) and all indemnities, fees and interest thereon and all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such case, proceeding or other action) of any Grantor owing to the Secured
Creditors (or, in the case of any Derivatives Contract, any Affiliate of any
Secured Creditor), now existing or hereafter incurred under, arising out of or
in connection with the Credit Agreement, any Loan Document or any Derivatives
Contract entered into by the Borrower with any Secured Creditor (or an Affiliate
of any Secured Creditor) and the due performance and compliance by each Grantor
with the terms, conditions and agreements of the Credit Agreement and each such
Loan Document and Derivatives Contract; (ii) any and all sums incurred or
advanced by the Administrative Agent in order to preserve the Collateral or
preserve its Security Interest in the Collateral; and (iii) in the event of any
proceeding for the collection or enforcement of any indebtedness, obligations or
liabilities of each Grantor referred to in preceding clause (i) after an Event
of Default shall have occurred and be continuing, the expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, or of any exercise by the Administrative Agent of
its rights hereunder, together with attorneys' fees and court costs. It is
acknowledged and agreed that "Secured Obligations" shall include obligations and
liabilities of the types described above, whether outstanding on the date of
this Agreement or extended, from time to time, after the date of this Agreement.



"Security Interests" shall mean the security interests granted to the
Administrative Agent for the benefit of the Secured Creditors pursuant to
Section 3 as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Agreement.



"Software" shall mean, as to any Person, all "software" (as defined in the UCC),
now owned or hereafter acquired by such Person, including all computer programs
and all supporting information provided in connection with a transaction related
to any program.



"Subsidiary" shall have the meaning given to that term in the Credit Agreement.



"Subsidiary Loan Parties" shall have the meaning given to that term in the
Credit Agreement.



"Supporting Obligations" shall mean, as to any Person, all "supporting
obligations" (as defined in the UCC), now owned or hereafter acquired by such
Person, and, in any event, shall mean and include, without limitation, letters
of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, Investment Property and all of such
Person's mortgages, deeds to secure debt and deeds of trust on real or personal
property, guaranties, leases, security agreements, and other agreements and
property which secure or relate to any collateral, or are acquired for the
purpose of securing and enforcing any item thereof.



"Trademark License" shall mean, as to any Person, any and all rights of such
Person under any license, contract or other agreement, whether written or oral,
granting any right to use any Trademark.



"Trademarks" shall mean, as to any Person, all of the following, now owned or
hereafter acquired by such Person or in which such Person has or acquires any
such rights, priorities and privileges, including, without limitation, all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all Proceeds and damages therefrom,
whether arising under United States, multinational or foreign laws or otherwise:
(i) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state or territory thereof or
any other country or any political subdivision thereof, (ii) all reissues,
extensions or renewals thereof and (iii) all goodwill associated with or
symbolized by any of the foregoing.



"UCC" shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided, that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, "UCC" shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.



"UK Grantor" shall mean any Grantor organized under the laws of any jurisdiction
in the United Kingdom.



"Uncertificated Securities Control Agreement" means a letter agreement,
substantially in the form of Exhibit C hereto, executed by each Pledgor, the
Administrative Agent and each Issuer in which a Pledgor owns any Pledged Equity
Interests that constitute uncertificated securities.



"United States" shall mean the United States of America, any of the fifty states
thereof, and the District of Columbia.



(b) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the respective meanings given them in the Credit Agreement.



(c) Terms used herein without definition that are defined in the UCC have the
respective meanings given them in the UCC and if defined in more than one
article of the UCC, such terms shall have the meaning defined in Article 9 of
the UCC, including the following terms (which are capitalized herein):



"Certificated Security"

"Commodit[ies] Intermediary"

"Commodity Account"

"Control Account"

"Electronic Chattel Paper"

"Entitlement Holder"

"Entitlement Order"

"Financial Asset"

"Securities Account"

"Securities Intermediary"

"Security"

"Security Entitlement"

"Uncertificated Security"

(d) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including" and
the words "to" and "until" each mean "to but excluding" and the word "through"
means "to and including." The terms "herein," "hereof," "hereto" and "hereunder"
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section, subsection or clause in this Agreement. Unless otherwise
noted, references herein to an Annex, Schedule, Section, subsection or clause
refer to the appropriate Annex or Schedule to, or Section, subsection or clause
in this Agreement. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, provisions relating to any Collateral, when used in relation
to a Grantor, shall refer to such Grantor's Collateral or any relevant part
thereof. Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative. The term "including" means "including without limitation" except when
used in the computation of time periods.



Guaranty.



(a) General.



(i) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Creditors, the full, prompt and complete payment and performance by
the Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.



(ii) Each of the Guarantors hereby agrees, jointly and severally, in furtherance
of the foregoing and not in limitation of any other right which the Secured
Creditors hereunder may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of the Borrower to pay any of the Secured
Obligations when and as the same shall become due and payable (whether at the
stated maturity, by acceleration or otherwise), the Guarantors will, upon
demand, pay, or cause to be paid, in immediately available funds, to the
Administrative Agent, for the ratable benefit of the Secured Creditors, an
amount equal to the sum of the unpaid principal amount of all Secured
Obligations then due as aforesaid, accrued and unpaid interest on such Secured
Obligations (including interest which, but for the Borrower's becoming the
subject of a case under the Bankruptcy Code, would have accrued on such Secured
Obligations, whether or not a claim is allowed against the Borrower for such
interest in the related bankruptcy case) and all other Secured Obligations then
owed to the Secured Creditors as aforesaid, without set-off or counterclaim and
paid to the Administrative Agent, for the ratable benefit of the Secured
Creditors, at the Payment Office or such other address as may be designated in
writing by the Administrative Agent to such Guarantor, from time to time, in
accordance with Section 2.21 of the Credit Agreement.



(iii) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor by Requirement of Law, including applicable federal and state
laws relating to the insolvency of debtors.



(iv) Each Guarantor agrees that the Secured Obligations may, at any time and
from time to time, exceed the amount of the liability of such Guarantor
hereunder without impairing the guaranty contained in this Section 2 or
affecting the rights and remedies of the Secured Creditors hereunder.



(v) The guaranty contained in this Section 2 shall remain in full force and
effect until the first date on which all the Secured Obligations shall have been
satisfied by indefeasible payment in full, all Letters of Credit shall have
expired, been cancelled or cash collateralized in accordance with Section
2.22(g) of the Credit Agreement and the Commitments (including, without
imitation, any LC Commitment) shall be terminated, notwithstanding that, from
time to time, during the term of the Credit Agreement, the Borrower may be free
from any Secured Obligations. Each Guarantor hereby irrevocably waives any right
to revoke this guaranty as to future transactions giving rise to any Secured
Obligations.



(vi) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent, for
the ratable benefit of the Secured Creditors, from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any suit,
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of any of the Secured
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the Secured
Obligations or any payment received or collected from such Guarantor in respect
of the Secured Obligations), remain liable for the Secured Obligations
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the first date on which all the Secured Obligations shall have
been satisfied by indefeasible payment in full, all Letters of Credit shall have
expired, been cancelled or cash collateralized in accordance with Section
2.22(g) of the Credit Agreement and the Commitments (including, without
imitation, any LC Commitment) shall be terminated, notwithstanding that, from
time to time, during the term of the Credit Agreement, the Borrower may be free
from any Secured Obligations.



(b) Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Creditors, and each Guarantor shall remain liable
to the Secured Creditors for the full amount guaranteed by such Guarantor
hereunder.



(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Secured
Creditors, no Guarantor shall be entitled to and waives each and every claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against the Borrower or any Guarantor or any of its assets in
connection with the guaranty under this Section 2 or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Borrower with respect to the Secured Obligations, (ii) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Creditor now has or may hereafter have against the Borrower, and (iii)
any benefit of, and any right to participate in, any collateral security now or
hereafter held by the Administrative Agent or any Secured Creditor, nor shall
any Guarantor seek or be entitled to seek any contribution from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until, in each case, all amounts owing to the Secured Creditors by the Borrower
on account of the Secured Obligations are indefeasibly paid in full, all Letters
of Credit shall have expired, been cancelled or cash collateralized in
accordance with Section 2.22(g) of the Credit Agreement and the Commitments
(including, without imitation, any LC Commitment) are terminated. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral security, and any rights of contribution such Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
any Secured Creditor may have against the Borrower, to all right, title and
interest any Secured Creditor may have in any such collateral security, and to
any right any Secured Creditor may have against such other Guarantor. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Secured Obligations shall not have been finally and indefeasibly paid in full,
such amount shall be held in trust for the Administrative Agent on behalf of the
other Secured Creditors and shall forthwith be paid over to the Administrative
Agent, for the ratable benefit of the Secured Creditors, to be credited and
applied against the Secured Obligations, whether matured or unmatured, in
accordance with the terms hereof.



(d) Waivers by the Guarantors. Each Guarantor waives, to the maximum extent
permitted by Requirement of Law: (i) any right to require any Secured Creditor,
as a condition of payment or performance by such Guarantor, to (A) proceed
against the Borrower, any of the Guarantors, any other guarantor or any other
Person, (B) proceed against or exhaust any collateral security held from the
Borrower, any of the Guarantors, any other guarantor or any other Person, (C)
proceed against or have resort to any balance of any Deposit Account or credit
on the books of any Secured Creditor in favor of the Borrower or any other
Person, or (D) pursue any other remedy in the power of any Secured Creditor
whatsoever; (ii) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor, including, without limitation, any defense based on or arising out of
the lack of validity or the unenforceability of the Credit Agreement or any
other Loan Document, any of the Secured Obligations or any agreement or
instrument relating thereto or any other collateral security therefor or
guaranty or right of offset with respect thereto, at any time or from time to
time, held by any Secured Creditor or by reason of the cessation of the
liability of the Borrower or any other Guarantor from any cause other than
indefeasible payment in full of the Secured Obligations; (iii) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (iv) any defense based upon any Secured Creditor's errors or
omissions in the administration of the Secured Obligations, except behavior
which amounts to bad faith; (v) (A) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor's obligations hereunder,
(B) the benefit of any statute of limitations affecting such Guarantor's
liability hereunder or the enforcement hereof, (C) any rights to set-offs,
recoupments and counterclaims, and (D) promptness, diligence and any requirement
that any Secured Creditor protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (vi) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default or
nonpayment pursuant to any Loan Document or any agreement or instrument related
thereto, notices of any creation, renewal, extension, accrual or modification of
the Secured Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 2(e) and any right to consent to any thereof; and (vii) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.



(e) Guaranty Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by Requirement of Law, any and all notice of or proof of
reliance by any Secured Creditor upon the guaranty contained in this Section 2
or acceptance of the guaranty contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. Each Guarantor understands and agrees, to
the extent permitted by Requirement of Law, that the guaranty contained in this
Section 2 shall be construed as a continuing, absolute, irrevocable, independent
and unconditional guaranty of payment when due and not collectability. Each
Guarantor agrees the guaranty contained in this Section 2 is a primary
obligation of each Guarantor and not merely a contract of surety. Each Guarantor
hereby waives, to the maximum extent permitted by Requirement of Law, any and
all defenses (other than any suit for breach of a contractual provision of any
of the Loan Documents) that it may have arising out of or in connection with any
and all of the following: (i) any change in the time, place, manner or place of
payment, amendment, waiver or increase in the Secured Obligations, (ii) any
exchange, taking, or release of Collateral, (iii) any change in the structure or
existence of the Borrower, (iv) any application of Collateral to any of the
Secured Obligations or (v) any other circumstance whatsoever (other than
indefeasible payment in full of the Secured Obligations guaranteed by it
hereunder) (with or without notice to or knowledge of the Borrower or such
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Secured Obligations, or of such
Guarantor under the guaranty contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any of the Secured
Creditors may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guaranty for the Secured Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by any of the Secured
Creditors to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guaranty or to exercise any
such right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Creditor against any Guarantor. For
the purposes hereof "demand" shall include the commencement and continuance of
any legal proceedings.



(f) Subordination of Other Obligations. Any indebtedness of the Borrower or any
Guarantor now or hereafter held by any Guarantor (the "Obligee Guarantor") is
hereby subordinated in right of payment to the Secured Obligations, and any such
indebtedness collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for the
Administrative Agent, on behalf of the Secured Creditors, and shall forthwith be
paid over to Administrative Agent, for the benefit of the Secured Creditors, to
be credited and applied against the Secured Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.



(g) Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Creditor to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.



(h) Financial Condition of the Borrower and the Parent. Any Loan may be made to
the Borrower or continued from time to time, and any Derivatives Contract may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower or the Parent at the time of any such Loan or continuation or at the
time such Derivatives Contract is entered into, as the case may be. No Secured
Creditor shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor's assessment, of the financial condition of the
Borrower or the Parent. Each Guarantor has adequate means to obtain information
from the Borrower and the Parent on a continuing basis concerning the financial
condition of the Borrower and the Parent and the Borrower's ability to perform
its obligations under the Loan Documents and the Derivatives Contracts, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and the Parent and of all circumstances
bearing upon the risk of nonpayment of the Secured Obligations. Each Guarantor
hereby waives and relinquishes any duty on the part of any Secured Creditor to
disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower and the Parent now known or hereafter known by any
Secured Creditor.



(i) Bankruptcy, Etc.



So long as any Secured Obligations remain outstanding, no Guarantor shall,
without the prior written consent of the Administrative Agent, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Borrower or any other Guarantor. The
obligations of the Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or any Guarantor or
by any defense which the Borrower or any Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

Each Guarantor acknowledges and agrees that any interest on any portion of the
Secured Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Secured Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Secured Obligations if such case or proceeding had not been
commenced) shall be included in the Secured Obligations because it is the
intention of the Guarantors and the Secured Creditors that the Secured
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Secured Obligations. The Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay the Administrative Agent, or allow
the claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.

In the event that all or any portion of the Secured Obligations are paid by the
Borrower, the obligations of the Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from any Secured Creditor as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Secured Obligations for all purposes hereunder.



The Security Interests.



(a) As security for the full, prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of all of its
Secured Obligations, each Grantor does hereby mortgage, pledge, assign,
hypothecate, set over and convey unto the Administrative Agent, for the benefit
of the Secured Creditors, and does hereby grant to the Administrative Agent, for
the benefit of the Secured Creditors, a first priority continuing Lien on and
Security Interest in all of the right, title and interest of such Grantor in, to
and under all of the Collateral (and all rights therein) whether now existing or
hereafter, from time to time, acquired.



(b) The Security Interests of the Administrative Agent under this Agreement
extend to all Collateral that any Grantor may acquire, at any time, during the
continuation of this Agreement.



Grantors Remain Obligated. Notwithstanding any other provision of this Agreement
to the contrary, (a) each Grantor shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each and
every contract or other agreement included as part of the Collateral, all in
accordance with the terms of each such contract and agreement, (b) neither the
Administrative Agent nor any Secured Creditor shall have any obligation or
liability under any contract or other agreement included as part of the
Collateral, by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Creditor of any payment relating thereto,
(c) the exercise by the Administrative Agent of any rights under this Agreement
or otherwise in respect of the Collateral shall not release any Grantor from its
obligations under any contract or other agreement included as part of the
Collateral and (d) neither the Administrative Agent nor any Secured Creditor
shall be obligated to take any of the following actions with respect to any
contract or other agreement included as part of the Collateral: (i) perform any
obligation of any Grantor, (ii) make any payment, (iii) make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party, (iv) present or file any claim or
(v) take any action to enforce any performance or to collect the payment of any
amounts that may have been assigned to it or to which it may be entitled at any
time or times.



Representations and Warranties.



Representations and Warranties of Each
Guarantor
. Each
Guarantor
hereby represents and warrants
to each Secured Creditor
that the representations and warranties set forth in
ARTICLE IV
of the
Credit Agreement
as they relate
to
such
Guarantor
or
to
the
Loan Documents to
which such
Guarantor
is a party, each of which representation and warranty is hereby incorporated
herein
by reference, are true and correct in all material respects, and the
Administrative Agent
and each
Secured Creditor
shall be entitled
to
rely on each such representation and warranty as if fully set forth
herein
;
provided
, that each reference in each such representation and warranty
to
the
Borrower
's knowledge shall, for the purposes of this
Section 5(a)
, be deemed
to
be a reference
to
such
Guarantor
's knowledge.





Representations and Warranties of Each Grantor. Each Grantor represents and
warrants to the Administrative Agent, for the benefit of the Secured Creditors,
as follows:



Such Grantor owns and has good and marketable title to, or valid leasehold
interest in, all of its Collateral, free and clear of any Liens other than Liens
permitted by Section 7.2 of the Credit Agreement and has rights in and the
corporate or company, as the case may be, power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder.

Such Grantor has the right and corporate or company power, as the case may be,
and has taken all necessary action to authorize it, to execute, deliver and
perform this Agreement in accordance with its terms. The execution, delivery and
performance of this Agreement by Grantor in accordance with its terms, including
the granting of the Security Interest hereunder, do not and will not, by the
passage of time, the giving of notice, or both: (A) violate any Requirement of
Law relating to such Grantor; (B) require the consent or approval of, or
authorization, order or other action by, any Governmental Authority or other
Person, except as provided herein and for those which have been obtained or made
and are in full force and effect; (C) conflict with, result in a breach of or
constitute a default under any Material Contract to which such Grantor is a
party or by which it or any of the Collateral of such Grantor or its other
property may be bound; or (D) result in, or require the creation or imposition
of, any Lien upon or with respect to any of the Collateral of such Grantor or
such Grantor's other property whether now owned or hereafter acquired, except
Liens (if any) created under the Loan Documents.

The Security Interests shall constitute a legal, valid and perfected security
interest in favor of the Administrative Agent, for the benefit of the Secured
Creditors, in that Collateral, including the Intellectual Property, required to
be perfected in accordance with the terms of the Loan Documents and for which
perfection is governed by the UCC or filing with the United States Patent and
Trademark Office or the United States Copyright Office upon (i) in the case of
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the filing of such financing statement in the
appropriate jurisdictions and other actions specified in opinions of counsel
delivered to the Administrative Agent on the Closing Date, (B) the delivery to
the Administrative Agent of all Collateral consisting of Instruments and
Investment Property in certificated form, in each case properly endorsed for
transfer to the Administrative Agent or in blank, and (C) to the extent not
subject to Article 9 of the UCC, upon recordation or other appropriate filings
of the Security Interests in Patents, Trademarks and Copyrights in the
applicable intellectual property registries, including, but not limited to, the
United States Copyright Office and the United States Patent and Trademark Office
(provided, that, as of the Closing Date, no Guarantor shall be required to make
any recordation or filing in any intellectual property registry outside of the
United States). The Security Interests in such Collateral constitute or will
constitute, upon satisfaction or making of such filings, deliveries,
registrations and recordings, a perfected security interest therein superior and
prior to the rights of all other Persons therein (other than rights pursuant to
Liens permitted by Section 7.2 of the Credit Agreement) and subject to no other
Liens (other than Liens permitted by Section 7.2 of the Credit Agreement) and
are entitled to all the rights, priorities and benefits afforded by the UCC or
other relevant law as enacted in any relevant jurisdiction to perfected security
interests.

Other than financing statements, security agreements, or other similar or
equivalent documents or instruments with respect to Liens permitted by Section
7.2 of the Credit Agreement, no financing statement, mortgage, security
agreement or similar or equivalent document or instrument evidencing a Lien on
all or any part of the Collateral is on file or of record in any relevant
jurisdiction. None of the Collateral is in the possession of a Person (other
than any Guarantor) asserting any claim thereto or security interest therein,
except that the Administrative Agent or its designee may have possession of
Collateral as contemplated hereby, other than such Collateral as may be in the
possession of a landlord pursuant to the terms of a lease of real property.

All Inventory and Equipment is insured in accordance with the requirements set
forth in Section 7.

Each Grantor (A) is a corporation, limited liability company, limited
partnership or limited liability partnership duly organized, validly existing
and/or in good standing (as applicable) under the laws of the state or
jurisdiction of its organization as set forth on Schedule 4, (B) has all
requisite corporate, company or partnership power and authority to conduct its
business as now conducted and as presently contemplated and to execute, deliver
and perform this Agreement, and (C) is duly qualified to do business and is in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.

This Agreement, when executed and delivered, will be, a legal, valid and binding
obligation of such Grantor, enforceable against such Grantor in accordance with
its terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

Except as disclosed in filings with the Securities and Exchange Commission, all
federal, foreign, state and local tax returns and other reports required by any
applicable Requirement of Law to be filed by any Grantor have been filed, or
extensions have been obtained, and all taxes, assessments and other governmental
charges imposed upon any Grantor or any property of such Grantor (including,
without limitation, all federal income and social security taxes on employee's
wages and all sales taxes), which have become due and payable on or prior to the
date hereof, have been paid, except (A) where the failure to file such returns
or pay such taxes, assessments and other charges would not reasonably be
expected to have a Material Adverse Effect; (B) to the extent contested in good
faith by proper proceedings which stay the imposition of any penalty, fine or
Lien resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP; or
(C) as otherwise permitted under the Credit Agreement.

None of the Collateral constitutes, or is the Proceeds of "farm products" (as
defined in the UCC).

Schedule 4 correctly sets forth, as of the date hereof, each Grantor's
jurisdiction of organization, organizational identification number and correct
legal name as indicated on the public record of such Grantor's jurisdiction of
organization.

Schedule 5 correctly sets forth, as of the date hereof, all names and trade
names that each Grantor has used within the last five (5) years and the names of
all Persons that have merged into or been acquired by such Grantor within the
last five (5) years.

Schedule 6 correctly sets forth, as of the date hereof, (A) each Grantor's chief
executive office, (B) the locations where books or records relating to the
Collateral are maintained, (C) all other locations where tangible assets of each
Grantor are located, including, without limitation, Inventory and Equipment, (D)
all third parties with possession of any Inventory or Equipment owned by any
Grantor, and (E) each Grantor's mailing address (if different from the chief
executive office).

Schedule 7 correctly sets forth, as of the date hereof, the name and address of
each bank or institution at which any Grantor maintains Deposit Accounts or
Investment Accounts, and the account numbers for each Deposit Account and
Investment Account.

Schedule 8 correctly sets forth, as of the date hereof, all letters of credit
under which any Grantor is a beneficiary, and Grantor has obtained the consent
of each issuer of any letter of credit to the assignment of the Proceeds of the
letter of credit to the Administrative Agent.

Schedule 9 sets forth all of the Material Contracts to which such Grantor has
rights. The Material Contracts, true and complete copies (including any
amendments or supplements thereof but excluding Cruise Line Contracts) of which
have been furnished to the Administrative Agent, have been duly authorized,
executed and delivered by such Grantor and, to such Grantor's best knowledge,
all other parties thereto, are in full force and effect and are binding upon and
enforceable against such Grantor and, to such Grantor's best knowledge, all
other parties thereto in accordance with their respective terms. There exists no
default under any Material Contract by such Grantor and, to such Grantor's best
knowledge, any other party thereto and neither such Grantor, nor to its best
knowledge, any other Person party thereto is likely to become in default
thereunder. Except as indicated on Schedule 9, no Material Contract prohibits
assignment or requires consent of or notice to any Person in connection with the
assignment to the Administrative Agent hereunder, except those Material
Contracts whereby consent has been granted or notice has been given.

Schedule 1

correctly sets forth, as of the date
hereof
, all "
Commercial Tort Claims
" owned by any
Grantor
.



With respect to the Accounts granted as Collateral hereunder, except as
specifically disclosed to the Administrative Agent in writing, (A) they
represent bona fide sales of Inventory or rendering of services to Account
Debtors in the ordinary course of the Grantors' business and are not evidenced
by a judgment, Instrument or Chattel Paper; (B) there are no setoffs, claims or
disputes existing or asserted with respect thereto and no Grantor has made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom, except, in each case, a discount or allowance allowed in the ordinary
course of business for prompt payment; (C) to the Grantors' knowledge, there are
no facts, events or occurrences which in any way impair in any material respect
the validity or enforceability thereof or could reasonably be expected to reduce
the amount payable thereunder in any material respect as shown in the books and
records and any invoices, statements and other reports delivered to the
Administrative Agent with respect thereto; (D) no Grantor has received any
notice of proceedings or actions which are threatened or pending against any
Account Debtor, which might result in any adverse change in such Account
Debtor's financial condition; and (E) no Grantor has knowledge that any Account
Debtor is unable generally to pay its debts as they become due. Further, with
respect to the Accounts granted as Collateral hereunder, the amounts shown on
such records and all invoices, statements and collateral reports which may be
delivered to the Administrative Agent with respect thereto are owing to a
Grantor as indicated thereon and are not in any way contingent and, to each
Grantor's knowledge, all Account Debtors have the capacity to contract.

With respect to any Inventory granted as Collateral hereunder, (A) no Inventory
is now, or shall, at any time or times, hereafter be stored at any location
other than a location set forth on Schedule 6 without the Administrative Agent's
prior written consent, which shall not be unreasonably withheld, and if the
Administrative Agent gives such consent, such Grantor will concurrently
therewith obtain, to the extent required by the Credit Agreement or otherwise
reasonably requested by the Administrative Agent, bailee, landlord and mortgagee
agreements, (B) each Grantor has good, indefeasible and merchantable title to
its Inventory and such Inventory is not subject to any Lien whatsoever, except
for Liens permitted by Section 7.2 of the Credit Agreement, (C) except as
specifically disclosed to the Administrative Agent in writing, such Inventory is
of good and merchantable quality, free from any defects, (D) such Inventory is
not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties that would require any consent of
any third party upon sale or disposition of that Inventory or the payment of any
monies to any third party upon such sale or other disposition, and (E) the
completion of manufacture, sale or other disposition of such Inventory by the
Administrative Agent following an Event of Default shall not require the consent
of any Person and shall not constitute a breach or default under any contract or
agreement to which such Grantor is a party or to which such Inventory is
subject.

Schedule 10 lists all Intellectual Property of such Grantor as of the date
hereof, separately identifying that owned by such Grantor, that licensed to such
Grantor and that licensed by such Grantor as licensor. The Intellectual Property
set forth on such Schedule for such Grantor constitutes all of the Intellectual
Property necessary to conduct its business as conducted on the date hereof. All
Intellectual Property owned by such Grantor is valid, subsisting, enforceable,
unexpired and in full force and effect. The use of Intellectual Property, or of
embodiments thereof, in the business of such Grantor does not infringe,
misappropriate, dilute or violate in any material respect the intellectual
property rights of any other Person. Each Grantor has taken all steps reasonably
required to protect such Grantor's rights in trade secrets constituting
Intellectual Property developed by or for such Grantor, including using
commercially reasonable efforts to ensure that no trade secrets constituting
Intellectual Property owned or licensed by such Grantor are authorized to be
used or disclosed by such Grantor to any third party, other than pursuant to a
written non-disclosure agreement that adequately protects the proprietary
interests of such Grantor in and to such trade secrets.

No authorization, approval or other action by, and no notice to or filing with
any Governmental Authority is required (provided, that, as of the Closing Date,
no Grantor shall be required to make any recordation or filing in any
intellectual property registry outside of the United States) for either (A) the
pledge or grant by any Grantor of the Security Interests purported to be created
in favor of the Administrative Agent for the benefit of the Secured Creditors
hereunder, or (B) the exercise by the Administrative Agent of any rights or
remedies in respect of any Collateral, except for the filings contemplated
hereunder and as may be required in connection with the disposition of any
Collateral.

There is no action, suit, proceeding, governmental investigation or arbitration,
at law or in equity, or before or by any Governmental Authority, pending, or to
the knowledge of any Grantor, threatened against any Grantor or such Grantor's
property that is reasonably expected to materially and adversely affect the
ability of any Grantor to perform its obligations under this Agreement.

Representations and Warranties of Each
Pledgor
.
To
induce the
Administrative Agent
and the
Secured Creditors to
enter into the
Credit Agreement
and
to
induce the
Secured Creditors to
extend credit in the nature of the Secured Obligations, each
Pledgor
hereby represents and warrants
to
the
Administrative Agent
and each other
Secured Creditor
that:





Schedule 3 sets forth under the headings "Pledged Stock," "Pledged LLC
Interests" and "Pledged Partnership Interests," respectively, all of the Pledged
Stock, Pledged LLC Interests and Pledged Partnership Interests owned by any
Pledgor and such Pledged Equity Interests constitute the percentage of issued
and outstanding shares of stock, percentage of membership interests or
percentage of partnership interests indicated on such Schedule; provided,
however, in the case of the Capital Stock of (a) a Limited Subsidiary or (b)
Steiner International Holdings, LLC (for so long as it is, and continues to be,
a disregarded entity for federal income tax purposes and holds more than
sixty-five percent (65%) of the voting power of all classes of Capital Stock of
any Limited Subsidiary, including Mandara Spa de Mexico, S. de R.L. de C.V. and
Spa Servicios Administrativos, S. de R.L. de C.V.), such percentage specified in
Schedule 3 shall not exceed sixty-five percent (65%) of the voting power of all
classes of Capital Stock of such Limited Subsidiary or Steiner International
Holdings, LLC, as applicable, entitled to vote;



Except as set forth on Schedule 3, each Pledgor has not acquired any Capital
Stock of another entity or substantially all the assets of another entity within
the past five (5) years.



All the Pledged Equity Interests pledged by such Pledgor hereunder have been
duly authorized and validly issued and are fully paid and nonassessable.



Such Pledgor is the record and beneficial owner of, and has good title to, the
Pledged Collateral pledged by it hereunder, free of any and all Liens or options
in favor of, or claims of, any other Person, except the Security Interest
created by this Agreement, Liens arising by operation of law or Liens permitted
by Section 7.2 of the Credit Agreement; provided, that there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests.



All Pledged Collateral and, if applicable, any Additional Pledged Collateral,
consisting of Certificated Securities or Instruments has been delivered to the
Administrative Agent in accordance with Section 6.



Schedule 2 sets forth under the heading "Pledged Debt Instruments" all of the
Pledged Debt Instruments owned by any Pledgor and all of such Pledged Debt
Instruments has been duly authorized, authenticated or issued, and delivered and
is the legal, valid and binding obligation of the issuers thereof and is not in
default.



None of the Pledged Equity Interests is or represents interests in Issuers that:
(A) are registered investment companies, (B) are dealt in or traded on
securities exchanges or markets or (C) have opted to be treated as "securities"
under Article 8 of the Uniform Commercial Code of any jurisdiction.



No consent of any Person including any other general or limited partner, any
other member of a limited liability company or any other shareholder is
necessary in connection with the creation, perfection or first priority status
of the Security Interest in any Pledged Equity Interests or the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof.



Upon delivery to the Administrative Agent of the certificates evidencing the
Pledged Equity Interests, if any, and the promissory notes evidencing the
Pledged Debt Instruments, if any, held by such Pledgor together with executed
undated transfer powers or other instruments of transfer, the Security Interest
created by this Agreement in such Pledged Collateral constituting certificated
securities and Indebtedness owed to such Pledgor, assuming the continuing
possession of such Pledged Collateral by the Administrative Agent, will
constitute a valid, perfected first priority security interest in such Pledged
Collateral to the extent provided in and governed by the UCC, enforceable in
accordance with its terms against all creditors of such Pledgor and any Persons
purporting to purchase such Pledged Collateral from such Pledgor, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors' rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.



Upon the filing of financing statements in the appropriate jurisdictions under
the UCC, the Security Interest created by this Agreement in such Pledged
Collateral that constitute uncertificated securities, will constitute a valid,
perfected first priority security interest in such Pledged Collateral
constituting uncertificated securities to the extent provided in and governed by
the UCC, enforceable in accordance with its terms against all creditors of such
Pledgor and any Persons purporting to purchase such Pledged Collateral from such
Pledgor, except as enforceability may be affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws relating
to or affecting creditors' rights generally, general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing.



Further Assurances; Covenants.



(a) General.

Except upon thirty (30) days prior written notice to the Administrative Agent
and delivery to the Administrative Agent of all documents, certificates and
information reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the Security Interests of the
Administrative Agent in the Collateral at the Grantors' cost and expense, the
Grantors will not, (A) change any Grantor's legal name or any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (B) change the location of any Grantor's chief executive office, its
principal place of business, and/or any office in which it maintains books or
records relating to the Collateral (including, without limitation the Accounts),
which locations shall be listed on Schedule 6, (C) change its organizational
structure to such extent that any financing statement filed in connection with
this Agreement would become misleading, (D) change its organizational number
issued by the Secretary of State, or equivalent thereof, of the jurisdiction of
such Grantor's organization or (E) change its jurisdiction of organization.



Each Grantor, other than each Limited Subsidiary and, during the taxable year
during which the Acquisition (as defined in the Credit Agreement) occurs, other
than Blissworld Limited and Bliss World (Asia) Pte. LTD, hereby authorizes the
Administrative Agent, its counsel or its representatives, at any time and from
time to time, to file financing statements and amendments that describe the
collateral covered by such financing statements as "all assets of Grantor", "all
personal property of Grantor" or words of similar effect, in such jurisdictions
as the Administrative Agent may deem necessary or desirable in order to perfect
the Security Interests granted by such Grantor under this Agreement and enable
the Administrative Agent to exercise and enforce its rights and remedies
hereunder in respect of the Collateral. Each Grantor will, from time to time, at
its expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including, without limitation, any filings with the United States Patent and
Trademark Office or the United States Copyright Office, Copyright or Patent
filings and any filings of financing or continuation statements under the UCC)
that, from time to time, may be necessary, or that the Administrative Agent may
reasonably request, in order to create, preserve, upgrade in rank (to the extent
required hereby), perfect, confirm or validate the Security Interests or to
enable the Administrative Agent to obtain the full benefits of this Agreement,
or to enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies hereunder with respect to any of its Collateral; provided,
however, that no actions or filings shall be (A) taken to create, perfect or
prioritize any Security Interest in any lease of real estate absent the
execution and delivery of a landlord agreement by such lessor or (B) taken to
create, perfect or prioritize any Security Interest in Deposit Accounts or
Investment Accounts, other than the filing of financing statements. Each Grantor
hereby authorizes the Administrative Agent to file financing statements,
financing statement amendments or continuation statements on behalf of such
Grantor in respect of the Collateral. Each Grantor shall pay the costs of, or
incidental to, any recording or filing of any financing statements, financing
statement amendments or continuation statements concerning the Collateral. Each
Bahamian Grantor shall promptly, at its own cost and expense, record in its
register of mortgages and charges at its registered office in The Bahamas the
applicable mortgage and charges over the Collateral owned by such Bahamian
Grantor. Each Bahamian Grantor shall also promptly, at its own cost and expense,
submit for registration its register of mortgages and charges to the Companies
Registrar located in Nassau, Bahamas. Each Bahamian Grantor shall maintain and
keep current its register of mortgages and charges with the Companies Registrar
for the duration of the applicable mortgage and charges over the Collateral
owned by such Bahamian Grantor.



Except as set forth on Schedule 6, no Grantor shall permit its tangible assets,
including without limitation, such Grantor's Inventory and Equipment, to be in
the possession of any other Person (except for Inventory or Equipment in
transit) unless pursuant to an agreement in form and substance satisfactory
reasonably to the Administrative Agent and (A) such Person has acknowledged that
(1) it holds possession of such Inventory, Equipment or other tangible assets,
as the case may be, for the Administrative Agent's benefit, subject to the
Administrative Agent's instructions, and (2) such Person does not have a Lien in
such Inventory, Equipment or other tangible assets, other than a Lien permitted
by Section 7.2 of the Credit Agreement, (B) such Person agrees not to hold such
Inventory, Equipment or other tangible assets on behalf of any other Person and
(C) upon request by the Administrative Agent, such Person agrees to issue and
deliver to the Administrative Agent, warehouse receipts, bills of lading or any
similar documents relating to such Collateral in the Administrative Agent's name
and in form and substance acceptable to the Administrative Agent.



No Grantor shall (A) sell, transfer, lease, exchange, assign or otherwise
dispose of, or grant any option, warrant or other right with respect to, any of
its Collateral other than as expressly permitted under the Credit Agreement; or
(B) create, incur or suffer to exist any Lien with respect to any Collateral,
except for the Liens permitted by Section 7.2 of the Credit Agreement.

Each Grantor will, promptly upon request, provide to the Administrative Agent
all information and evidence the Administrative Agent may reasonably request
concerning the Collateral, to enable the Administrative Agent to enforce the
provisions of this Agreement.

Each Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent in order to maintain the perfected status of the Security
Interests and to otherwise carry out the purposes of this Agreement.



No Grantor shall file any amendment to, or termination of, a financing statement
naming any Grantor as debtor and the Administrative Agent as secured party, or
any correction statement with respect thereto, in any jurisdiction until such
time as the Secured Obligations have been indefeasibly paid in full in cash and
satisfied and the Administrative Agent and Secured Creditors have released their
security interests hereunder, other than as expressly permitted under this
Agreement or the Credit Agreement or as agreed to by the Administrative Agent.

Each Grantor, other than each Limited Subsidiary and, during the taxable year
during which the Acquisition (as defined in the Credit Agreement) occurs, other
than Blissworld Limited and Bliss World (Asia) Pte. LTD, shall take all steps
necessary to grant the Administrative Agent control of all electronic chattel
paper in accordance with the UCC and all "transferable records" as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

Each Grantor shall (A) keep the Collateral in good order and repair in all
material respects, normal wear and tear excepted, and will not use the same in
violation of any Requirement of Law or any policy of insurance thereon, and (B)
promptly pay when due all taxes, assessments, governmental charges and levies
upon its Collateral or incurred in connection with the use or operation of the
Collateral or incurred in connection with this Agreement; provided, that such
tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings or if nonpayment would not cause a Material Adverse Effect.



(x) Except for the Security Interests and Liens permitted by Section 7.2 of the
Credit Agreement, the Grantors shall at all times be the sole owners or lessees
of each and every item of Collateral.



(xi) Each Grantor shall defend its title, and use commercially reasonable
efforts to defend its interest in and to, and the Security Interests in, the
Collateral against the claims and demands of all Persons.

(b) Accounts, Etc.



Each Grantor shall use all reasonable efforts consistent with prudent business
practice to cause to be collected from the Account Debtors, as and when due, any
and all amounts owing under or on account of each Account granted as Collateral
hereunder (including, without limitation, Accounts which are delinquent, such
Accounts to be collected in accordance with reasonable lawful collection
procedures) and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account. The costs and expenses
(including, without limitation, attorneys' fees) of collection of Accounts
incurred by any Grantor or the Administrative Agent shall be borne by such
Grantor.



Each Grantor shall perform and comply in all material respects with all of its
obligations in respect of Accounts, Instruments and General Intangibles.



(c) Equipment, Etc. Each Grantor, other than each Limited Subsidiary and, during
the taxable year during which the Acquisition (as defined in the Credit
Agreement) occurs, other than Blissworld Limited and Bliss World (Asia) Pte.
LTD, shall (i) within thirty (30) days after a written request by the
Administrative Agent, in the case of Equipment now owned, and (ii) following a
request by the Administrative Agent pursuant to subclause (i) above, within
thirty (30) days after acquiring any other Equipment, deliver to the
Administrative Agent any and all certificates of title, and applications
therefor, if any, of such Equipment and shall cause the Administrative Agent to
be named as lienholder on any such certificate of title and applications. No
Grantor shall permit any such items to become a fixture to real estate or an
accession to other personal property unless such real estate or personal
property is the subject of a fixture filing (as defined in the UCC) creating a
perfected Lien in favor of the Administrative Agent.

(d) Intellectual Property.



(i) Each Grantor shall notify the Administrative Agent promptly upon the
occurrence of each of the following: (A) any Grantor's acquisition after the
date of this Agreement of any Material Intellectual Property and (B) any
Grantor's obtaining knowledge that any application or registration relating to
any Intellectual Property owned by, or licensed to, any Grantor is reasonably
likely to become abandoned or dedicated, or of any material adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Copyright Office, the United States Patent and Trademark Office or any court)
regarding such Grantor's ownership of any Material Intellectual Property, or its
right to register the same, or to keep and maintain the same; and



(ii) Each Grantor shall take all reasonable actions necessary or reasonably
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency or court and any Internet domain name registrar, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of any Copyright, Trademark, Patent or
Internet domain name that is material to such Grantor's business, including
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.

(e) Deposit Accounts, Chattel Paper, Investment Property and Letters of Credit.



Upon five (5) Business Days after written request by the Administrative Agent,
the Grantors shall update the list of Deposit Accounts and Investment Accounts
set forth on Schedule 7 hereto;

Each Grantor shall, within ten (10) days after written request by the
Administrative Agent or as otherwise required pursuant to the Credit Agreement,
in the case of Deposit Accounts or Investment Accounts now maintained, or
hereafter opened, deliver to the Administrative Agent Control Agreements, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by such Grantor, the bank at which the Deposit Account or Investment Account is
located and the Administrative Agent if and to the extent required under the
Credit Agreement;



No Grantor, other than each Limited Subsidiary and, during the taxable year
during which the Acquisition (as defined in the Credit Agreement) occurs, other
than Blissworld Limited and Bliss World (Asia) Pte. LTD, shall become the
beneficiary of any letter of credit unless the issuer of the letter of credit
has consented to the assignment of the Proceeds of such letter of credit to the
Administrative Agent; provided, that such assignment to be in form and substance
reasonably satisfactory to the Administrative Agent; and

Each Grantor, other than each Limited Subsidiary and, during the taxable year
during which the Acquisition (as defined in the Credit Agreement) occurs, other
than Blissworld Limited and Bliss World (Asia) Pte. LTD, at any time and from
time to time, will (A) take such steps as the Administrative Agent may
reasonably request for the Administrative Agent to obtain "control" of any
Investment Property or Electronic Chattel Paper, with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (B) insure the continued perfection and priority of
the Security Interests in any of the Collateral and of the preservation of its
rights therein to the extent required under the Loan Documents.

In addition to the foregoing, if any Issuer of Investment Property, other than
each Limited Subsidiary and, during the taxable year during which the
Acquisition (as defined in the Credit Agreement) occurs, other than Blissworld
Limited and Bliss World (Asia) Pte. LTD, is located in a jurisdiction outside of
the United States of America, each Grantor shall take such additional actions,
including, without limitation, causing the Issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
necessary or advisable, under the laws of such Issuer's jurisdiction to insure
the validity, perfection and priority of the Security Interest.

(f) Commercial Tort Claims. If any Grantor shall, at any time, acquire a
Commercial Tort Claim other than those listed on Schedule 1 attached hereto,
such Grantor shall promptly notify the Administrative Agent thereof in writing,
providing a reasonable description and summary thereof, and, if necessary, other
than each Limited Subsidiary and, during the taxable year during which the
Acquisition (as defined in the Credit Agreement) occurs, other than Blissworld
Limited and Bliss World (Asia) Pte. LTD, shall execute a supplement to this
Agreement granting a Security Interest in such Commercial Tort Claim to the
Administrative Agent.



(g) Inspection. Each Grantor will permit any representative of the
Administrative Agent or any Secured Creditor, to visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Secured
Creditor may reasonably request after reasonable prior notice to such Grantor;
provided, that if a Default or Event of Default has occurred and is continuing,
each such visit, inspection and examination shall all be at the expense of the
Grantors, shall be at such times and as often as the Administrative Agent or any
Secured Creditor may request and no prior notice shall be required.



(h) Material Contracts.



If reasonably determined by the Administration Agent that the counterparties to
a Material Contract need to be notified of the Administrative Agent's Security
Interest, the Administrative Agent may at any time notify, or require any
Grantor to so notify, the counterparty on any Material Contract of the Security
Interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
notify, or require any Grantor to notify, the counterparty to make all payments
under the Material Contracts directly to the Administrative Agent;

Each Grantor shall deliver promptly to the Administrative Agent a copy of each
demand, notice or document received by it relating in any way to any Material
Contract, which demand, notice or document or the contents thereof relates to a
Material Adverse Effect or could reasonably be expected to result in a Material
Adverse Effect.

Each Grantor shall deliver promptly to the Administrative Agent, and in any
event within ten (10) Business Days, after (A) any Material Contract of such
Grantor is terminated or amended in a manner that is materially adverse to such
Grantor or (B) any new Material Contract is entered into by such Grantor, a
written statement describing such event, with copies (other than in the case of
any Cruise Line Contract) of such material amendments or new contracts,
delivered to the Administrative Agent, and an explanation of any actions being
taken with respect thereto;

Each Grantor shall perform in all material respects all of its obligations with
respect to the Material Contracts;

Each Grantor shall promptly and diligently exercise each material right (except
the right of termination) it may have under any Material Contract or any
Supporting Obligation or collateral security in connection therewith, in each
case, at its own expense, and in connection with such exercise, such Grantor
shall take such action as such Grantor or the Administrative Agent may deem
necessary or advisable;

Each Grantor shall use its commercially reasonable best efforts to keep in full
force and effect any Supporting Obligation or collateral security relating to
any Material Contract; and

Each Grantor shall use its commercially reasonable best efforts to prohibit
anti-assignment provisions in any Material Contracts entered into after the
Closing Date or obtain a consent allowing the assignment of such Material
Contract to the Administrative Agent.

(i) Covenants of Each Grantor. Each Grantor covenants and agrees with each of
the Secured Creditors that, from and after the date of this Agreement, until the
date upon which the Loans, all LC Exposure, and all other Secured Obligations
then due and owing, shall have been paid in full, all Letters of Credit shall
have expired, been cancelled or cash collateralized in accordance with Section
2.22(g) of the Credit Agreement and the Commitments (including, without
limitation, the LC Commitment) shall have terminated, such Grantor shall take
each action that is necessary to be taken to prevent, or shall refrain from
taking each action that would lead to the occurrence of, a Default or Event of
Default. Further, each Grantor (other than the Borrower) covenants and agrees
with the Secured Creditors that such Grantor shall observe, comply with and
perform each of the covenants set forth in ARTICLE V and ARTICLE VII of the
Credit Agreement applicable to such Grantor. To the extent the Borrower has
agreed to cause any Grantor to perform or observe any of the covenants set forth
in ARTICLE V and ARTICLE VII of the Credit Agreement, such covenants shall be
applicable to such Grantor.



(j) Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Administrative Agent and the other Secured Creditors that, from and after the
date of this Agreement, until the Loans, all LC Exposure, and all other Secured
Obligations then due and owing shall have been paid in full, all Letters of
Credit shall have expired, been cancelled or cash collateralized in accordance
with Section 2.22(g) of the Credit Agreement and the Commitments (including,
without limitation, the LC Commitment) shall have terminated:

If such Pledgor shall, as a result of its ownership of its Pledged Equity
Interests, become entitled to receive or shall receive any Certificated Security
(including, without limitation, any Certificated Security representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), stock option or similar rights in respect of the Pledged Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any ownership interests of the Pledged Equity
Interests, or otherwise in respect thereof, such Pledgor shall accept the same
as the agent of the Administrative Agent, hold the same in trust for the
Administrative Agent and promptly deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by such Pledgor
to the Administrative Agent, if required, together with an undated transfer
power covering such certificate duly executed in blank by such Grantor, to be
held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Secured Obligations (subject to Section 3 and
provided that, pursuant to this Agreement, in no event shall there be pledged,
nor shall any Pledgor be required to pledge, more than sixty-five percent (65%)
of the voting power of all classes of Capital Stock of (a) any Limited
Subsidiary or (b) Steiner International Holdings, LLC (for so long as it is, and
continues to be, a disregarded entity for federal income tax purposes and holds
more than sixty-five percent (65%) of the voting power of all classes of Capital
Stock of any Limited Subsidiary, including Mandara Spa de Mexico, S. de R.L. de
C.V. and Spa Servicios Administrativos, S. de R.L. de C.V.) entitled to vote.
Any sums paid upon or in respect of the Pledged Equity Interests upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Loan Party in accordance with the Credit Agreement) shall be paid over to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
(other than any distribution permitted by the Credit Agreement) shall be made on
or in respect of the Pledged Equity Interests or any property shall be
distributed (other than any distribution permitted by the Credit Agreement) upon
or with respect to the Pledged Equity Interests pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sums of money
or property so paid or distributed in respect of the Pledged Equity Interests
shall be received by such Pledgor, such Pledgor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for Administrative Agent for the benefit of the Secured
Creditors, segregated from other funds of such Pledgor, as additional collateral
security for the Secured Obligations.

Without the prior written consent of the Administrative Agent, such Pledgor will
not (except as expressly permitted by the Credit Agreement) (A) amend or
terminate any partnership agreement, limited partnership agreement, limited
liability company agreement, operating agreement, limited liability partnership
agreement, certificate of incorporation, by-laws or other organizational
documents in any way that materially changes the rights of such Grantor with
respect to any Investment Property or adversely affects the validity, perfection
or priority of the Security Interests, (B) vote to enable, or take any other
action to permit, any Issuer to issue Capital Stock of any nature or to issue
any other securities convertible into, or granting the right to purchase or
exchange for, any Capital Stock of any nature of any Issuer, (C) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Collateral or Proceeds thereof, or (D) create, incur or permit
to exist any Lien or option in favor of, or any material adverse claim of any
Person with respect to, any of the Pledged Collateral or Proceeds thereof, or
any interest therein, except for the Security Interests, Liens permitted by
Section 7.2 of the Credit Agreement or Liens arising by operation of law.

Such Pledgor shall comply with all of its obligations under any partnership
agreement, limited partnership agreement, limited liability partnership
agreement, limited liability company agreement or operating agreement relating
to Pledged Partnership Interests or Pledged LLC Interests and shall enforce all
of its rights with respect to any Investment Property.

Such Pledgor shall deliver to the Administrative Agent, all certificates and
Instruments representing or evidencing any Pledged Collateral (including, within
five (5) Business Days of receipt thereof, Additional Pledged Collateral, but
excluding any Instrument or Chattel Paper that is excluded pursuant to Section 3
above), whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Pledgor's
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent. After the occurrence and during the continuation of an
Event of Default, the Administrative Agent shall have the right, at any time, in
its discretion and without notice to any Pledgor, (A) to transfer to or to
register in its name or in the name of its nominees any Pledged Collateral and
(B) to exchange any certificate or instrument representing or evidencing any
Pledged Collateral for certificates or instruments of smaller or larger
denominations. Except as expressly permitted by the Credit Agreement, such
Grantor shall not grant "control" (within the meaning of such term under Article
9-106 of the UCC) over any Investment Property to any Person other than the
Administrative Agent.

If any amount in excess of $50,000 payable under or in connection with any
Collateral owned by such Pledgor shall be or become evidenced by an Instrument,
such Pledgor shall promptly deliver such Instrument to the Administrative Agent,
duly executed in a manner reasonably satisfactory to the Administrative Agent,
or, if consented to by the Administrative Agent, shall mark all such Instruments
with the following legend: "This writing and the obligations evidenced or
secured hereby are subject to the security interest of SunTrust Bank, as
Administrative Agent, and any purchase or other transfer of this interest is a
violation of the rights of SunTrust Bank, as Administrative Agent."

Pledgor shall maintain the Security Interest in such Pledgor's Pledged
Collateral as a perfected security interest having at least the priority
described in Section 3 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever. At any time and from time to time,
upon the written request of the Administrative Agent, and at the sole expense of
such Pledgor, such Pledgor will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor.

Pledgor consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Administrative Agent or its nominee after the
occurrence and during the continuance of an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

Pledgor shall notify the Administrative Agent of any default under any Pledged
Debt Instruments that could result in, either individually or in the aggregate,
a Material Adverse Effect.

Pledgor shall cause each Issuer of Pledged Equity Interests constituting
uncertificated securities to execute and deliver to the Administrative Agent an
Uncertificated Securities Control Agreement.



Insurance, Reporting and Recordkeeping. Each Grantor covenants and agrees with
the Administrative Agent that, from and after the date of this Agreement and
until the termination of this Agreement pursuant to Section 16(a):



Insurance.



(i) Each Grantor shall, at its own expense, maintain insurance with respect to
all of its properties against (A) loss or damage by fire with extended coverage,
(B) theft, burglary, pilferage and loss in transit, (C) public liability and
third party property damage, (D) product liability, (E) larceny, embezzlement or
other criminal liability, and (F) such other hazards or of such other types as
is customary for Persons engaged in the same or similar business as such
Grantor, in amounts and under policies acceptable to the Administrative Agent,
in its reasonable discretion.



(ii) All insurance policies required hereunder shall (A) be maintained with
financially sound and reputable insurers having at least an A- or better rating
from A.M. Best Rating Guide, (B) pursuant to endorsements and/or assignments in
form and substance satisfactory to the Administrative Agent, name the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Creditors, as lender's loss payee in the case of casualty insurance,
additional insured in the case of all liability insurance and assignee in the
case of all business interruption insurance, and (C) contain loss payable
clauses in form and substance reasonably satisfactory to the Administrative
Agent.

(iii) The Grantors irrevocably make, constitute and appoint the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent), so long as any Event of Default shall have occurred and be continuing,
as the Grantors' true and lawful agent and attorney-in-fact for the purpose of
making, settling and adjusting claims under such "All Risk" policies of
insurance, endorsing the name of the Grantors on any check or other item of
payment for the proceeds of such "All Risk" policies of insurance and for making
all determinations and decisions with respect to such "All Risk" policies of
insurance. Prior to the occurrence and continuation of an Event of Default, in
the event that any claim which is or could be made under any insurance policies
held by the Grantors exceeds $300,000, no such claim shall be settled,
compromised or finally determined, except with five (5) days prior written
notice to the Administrative Agent. The Administrative Agent shall have no duty
to exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. The Grantors shall promptly notify the Administrative Agent
of any loss, damage, or destruction to the Collateral in the amount of $150,000
or more, whether or not covered by insurance.



Maintenance of Records Generally. Each Grantor shall keep and maintain, at its
own cost and expense, records of its Collateral, complete in all material
respects, including, without limitation, a record of all payments received and
all credits granted with respect to the Collateral and all other dealings with
its Collateral. Each Grantor will mark its books and records pertaining to its
Collateral to evidence this Agreement and the Security Interests. All the
Grantors' Chattel Paper, other than Chattel Paper belonging to a Limited
Subsidiary or, during the taxable year during which the Acquisition (as defined
in the Credit Agreement) occurs, belonging to Blissworld Limited or Bliss World
(Asia) Pte. LTD, will be marked with the following legend: "This writing and the
obligations evidenced or secured hereby are subject to the security interest of
SunTrust Bank, as Administrative Agent" or words of similar effect. For the
Administrative Agent's further security, each Grantor agrees that, upon the
occurrence of and during the continuation of any Event of Default, such Grantor
shall deliver and turn over full and complete copies of any such books and
records to the Administrative Agent or to its representatives, at any time, on
demand of the Administrative Agent.



Special Provisions Regarding Maintenance of Records and Reporting Re: Accounts,
Inventory and Equipment;

(i) Each Grantor shall keep complete and accurate records of its Accounts in all
material respects. Upon the reasonable request of the Administrative Agent, such
Grantor shall deliver to the Administrative Agent all documents, including,
without limitation, repayment histories and present status reports, relating to
its Accounts and such other matters and information relating to the status of
its then existing Accounts as requested;

(ii) In the event a dispute arises between any Account Debtor and Grantor in
connection with any amounts due and owing in excess of $300,000 in the
aggregate, such Grantor shall provide the Administrative Agent with written
notice thereof, promptly after such Grantor's learning thereof, explaining in
detail the reason for the dispute, all claims related thereto and the amount in
controversy;

(iii) Each Grantor shall maintain itemized records, accurate in all material
respects, itemizing and describing the kind, type, quality, quantity, location
and book value of its Inventory and Equipment and shall, upon reasonable request
by the Administrative Agent, furnish the Administrative Agent with a current
schedule containing the foregoing information; and



(iv) Each Grantor shall promptly, but in no event later than five (5) Business
Days after such Grantor's learning thereof, inform the Administrative Agent, in
writing, of any delay in such Grantor's performance of any of its obligations to
any Account Debtor and of any assertion of any claims, offsets or counterclaims
by any Account Debtor and of any allowances, credits and/or other monies granted
by such Grantor to any Account Debtor, in each case involving amounts in excess
of $300,000 in the aggregate for all Accounts of such Account Debtor.



Further Identification of Collateral

. If so requested by the
Administrative Agent
, each
Grantor
shall furnish
to
the
Administrative Agent
once per calendar quarter, statements and schedules further identifying and
describing the
Collateral
and such other reports in connection with the
Collateral
, all in reasonable detail;
provided
,
that, after the occurrence and during the continuation of an
Event of Default
, such statements and schedules shall be furnished
to
the
Administrative Agent
as often as requested by the
Administrative Agent
.





Notices. In addition to the notices required by Section 7(c), each Grantor will
advise the Administrative Agent promptly, but in no event later than three (3)
days after the occurrence thereof, in reasonable detail, (i) of any Lien or
claim made or asserted against any of the Collateral that is not expressly
permitted by the terms of this Agreement or the Credit Agreement, and (ii) of
the occurrence of any other event which would have a Material Adverse Effect on
the aggregate value of the Collateral or on the validity, perfection or priority
of the Security Interests.



General Authority. Each Grantor hereby irrevocably appoints the Administrative
Agent its true and lawful attorney-in-fact, with full power of substitution, in
the name of such Grantor, the Administrative Agent or otherwise, for the sole
use and benefit of the Administrative Agent on its behalf and on behalf of the
Secured Creditors, but at such Grantor's expense, to exercise, at any time, all
or any of the following powers:



to file the financing statements, financing statement amendments and
continuation statements referred to in Section 6(a)(ii);



to endorse any checks or other instruments or orders in connection therewith;



to demand, sue for, collect, receive and give acquittance for any and all monies
due or to become due with respect to any Collateral or by virtue thereof;



to file any claims or take any action or institute any proceedings which the
Administrative Agent may reasonably deem necessary or appropriate to accomplish
the purposes of this Agreement;



to settle, compromise, compound, prosecute or defend any action or proceeding
with respect to any Collateral;



to sell, transfer, assign or otherwise deal in or with the Collateral or the
Proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof; and



to extend the time of payment with reference to the Collateral and to make any
allowance and other adjustments with reference to the Collateral.



provided

,
however
, that the powers described in clauses
(ii) through (vii)
above may be exercised by the
Administrative Agent
only if an
Event of Default
has occurred and is continuing. The appointment as attorney-in-fact under this
Section 8
is irrevocable and coupled with an interest.





Remedies Upon an Event of Default.

If any Event of Default has occurred and is continuing, the Administrative Agent
may, without further notice to the Grantors, exercise all rights and remedies
under this Agreement or any other Loan Document or that are available to a
secured creditor upon default under the UCC, or that are otherwise available at
law or in equity, at any time, in any order and in any combination, including
collecting any and all Secured Obligations from the Grantors, and, in addition,
the Administrative Agent or its designee may sell the Collateral or any part
thereof at public or private sale, for cash, upon credit or for future delivery,
and at such price or prices as the Administrative Agent may deem satisfactory.
The Administrative Agent shall give the Grantors no less than ten (10) days
prior written notice of the time and place of any sale or other intended
disposition of Collateral, except for any Collateral that is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, in which case the Administrative Agent shall give notice of
such sale as early as possible. Each Grantor agrees that any such notice
constitutes "reasonable notification" within the meaning of Section 9-611 of the
UCC (to the extent such Section or any successor provision under the UCC is
applicable).



The Administrative Agent or any Secured Creditor may be the purchaser of any or
all of the Collateral so sold at any public sale (or, if such Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations or if otherwise
permitted by Requirement of Law, at any private sale) and thereafter hold the
same, absolutely, free from any right or claim of whatsoever kind. Each Grantor
agrees to execute and deliver such documents and take such other action as the
Administrative Agent deems necessary or advisable in order that any such sale
may be made in compliance with law. Upon any such sale, the Administrative Agent
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold. Each purchaser at any such sale shall hold the
Collateral so sold to it absolutely free from any claim or right of any kind,
including any equity or right of redemption of the Grantors. To the extent
permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice (if any) of such sale shall (i) in
case of a public sale, state the time and place fixed for such sale, and (ii) in
the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale. At any such sale, Collateral may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
determine. The Administrative Agent shall not be obligated to make any such sale
pursuant to any such notice. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned, from time to time, by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned. In case of any sale of all or any part of the Collateral on
credit or for future delivery, such Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
but the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for such Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like notice.
The Administrative Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction. The
Grantors shall remain liable for any deficiency.



For the purpose of enforcing any and all rights and remedies under this
Agreement, the Administrative Agent may (i) require any Grantor to, and each
Grantor agrees that it will, at the joint and several expense of the Grantors,
and upon the Administrative Agent's request, forthwith assemble all or any part
of its Collateral as directed by the Administrative Agent and make it available
at a place designated by the Administrative Agent which is, in the
Administrative Agent's opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(ii) to the extent permitted by Requirement of Law, enter, with or without
process of law and without breach of the peace, any premises where any such
Collateral is or may be located and, without charge or liability to the
Administrative Agent, seize and remove such Collateral from such premises, (iii)
have access to and use such Grantor's books and records, computers and software
relating to the Collateral, and (iv) prior to the disposition of any of the
Collateral, store or transfer such Collateral without charge in or by means of
any storage or transportation facility owned or leased by such Grantor, process,
repair or recondition such Collateral or otherwise prepare it for disposition in
any manner and, to the extent the Administrative Agent deems appropriate and in
connection with such preparation and disposition, use without charge any
Intellectual Property used by such Grantor.



Without limiting the generality of the foregoing, if any Event of Default has
occurred and is continuing:



Upon the Administrative Agent's request, each Grantor will promptly notify each
Account Debtor, in respect of any Account or Instrument of such Grantor that
constitutes Collateral, that such Collateral has been assigned to the
Administrative Agent hereunder and that any payments due or to become due in
respect of such Collateral are to be made directly to the Administrative Agent.
Notwithstanding the foregoing, each Grantor hereby authorizes the Administrative
Agent, upon the occurrence and during the continuance of an Event of Default;
(A) to directly contact and notify the Account Debtors or obligors under any
Accounts that constitute Collateral of the assignment of such Collateral to the
Administrative Agent; (B) to direct such Account Debtor or obligors to make
payment of all amounts due or to become due thereunder directly to the
Administrative Agent; and (C) upon such notification and at the expense of such
Grantor, to enforce collection of any such Accounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. Once any such notice has been given to
any such Account Debtor or other Person obligated on the Collateral, such
Grantor shall not give any contrary instructions to such Account Debtor or other
Person without the Administrative Agent's prior written consent. If,
notwithstanding the giving of any notice, any such Account Debtor or other
Person shall make payments to a Grantor, such Grantor shall hold all such
payments it receives in trust for the Administrative Agent, for the account of
the Secured Creditors, and shall immediately, upon receipt, deliver the same to
the Administrative Agent.



The Administrative Agent may establish or cause to be established one or more
lockboxes or other arrangements for the deposit of Proceeds of such Accounts,
and in such case, each Grantor shall cause to be forwarded to the Administrative
Agent, on a daily basis, all checks and other items of payment and deposit slips
related thereto for deposit in such lockboxes.



The Administrative Agent may (without assuming any obligations or liability
thereunder), at any time and from time to time, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of any Grantor in, to and under any Licenses that constitute Collateral
and take or refrain from taking any action in connection therewith. Each Grantor
hereby releases the Administrative Agent from, and agrees to hold the
Administrative Agent free and harmless from and against any claims arising out
of, any lawful action so taken or omitted to be taken with respect hereto,
except for the Administrative Agent's gross negligence or willful misconduct, as
determined by a final and non-appealable decision of a court of competent
jurisdiction.



Upon request by the Administrative Agent, each Grantor agrees to execute and
deliver to the Administrative Agent powers of attorney, in form and substance
satisfactory to the Administrative Agent, for the implementation of any lease,
assignment, license, sublicense, grant of option, sale or other disposition of
any Intellectual Property that constitutes Collateral. In the event of any such
disposition pursuant to this Section, each such Grantor shall supply to the
Administrative Agent (A) its know-how and expertise relating to the manufacture
and sale of the products bearing Trademarks or the products or services made or
rendered in connection with Patents or Copyrights, and (B) its customer lists
and other records relating to such Intellectual Property and the distribution of
said products.



The Administrative Agent, on behalf of the Secured Creditors, and, by accepting
the benefits of this Agreement, the Secured Creditors, expressly acknowledge and
agree that this Agreement may be enforced only by the action of the
Administrative Agent and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the collateral security to be granted hereby, it being understood and agreed
that such rights and remedies shall be exercised exclusively by the
Administrative Agent, for the benefit of the Secured Creditors, upon the terms
of this Agreement.



Limitation on the Administrative Agent's Duty in Respect of Collateral.



Beyond reasonable care in the custody thereof, the Administrative Agent shall
have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.



The Administrative Agent shall be deemed to have exercised reasonable care in
the custody of the Collateral of any Grantor in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property. The Administrative Agent shall not be liable or responsible
for any loss or damage to any of the Grantors' Collateral, or for any diminution
in the value thereof, by reason of the act or omission of any warehouseman,
carrier, forwarding agency, consignee or other agent or bailee selected by the
Administrative Agent in good faith.



The Administrative Agent or any Secured Creditor shall not be required to
marshal any present or future Collateral for, or other assurance of payment of,
the Secured Obligations or to resort to such Collateral or other assurances of
payment in any particular order. All of the rights of the Administrative Agent
hereunder and the Administrative Agent or any other Secured Creditor in respect
of such Collateral and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that it
lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Administrative Agent's rights under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
and, to the extent that it lawfully may, each Grantor hereby irrevocably waives
the benefit of all such laws.



Application of Proceeds. All monies collected by the Administrative Agent upon
the sale or other disposition of any Collateral pursuant to: (i) the enforcement
of this Agreement; (ii) the exercise of any of the remedial provisions hereof,
together with all other monies received by the Administrative Agent hereunder
(including all monies received in respect of post-petition interest) as a result
of the enforcement or exercise of any remedial rights hereunder or of any
distribution of any Collateral upon the bankruptcy, arrangement, receivership,
assignment for the benefit of creditors or any other action or proceeding
involving the readjustment of the obligations and indebtedness of any Grantor,
or the application of any Collateral to the payment thereof or any distribution
of Collateral upon the liquidation or dissolution of any Grantor, or the winding
up of the assets or business of any Grantor shall be applied in the manner set
forth in the Credit Agreement. It is understood and agreed that each Grantor
shall remain liable to the Secured Creditors to the extent of any deficiency
between (i) the amount of the Proceeds of the Collateral received by the
Administrative Agent hereunder and (ii) the aggregate amount of the Secured
Obligations.



Appointment of Co-Agents. At any time or times, in order to comply with any
legal requirement in any jurisdiction, the Administrative Agent may appoint
another bank or trust company or one or more other Persons reasonably acceptable
to the Secured Creditors and, so long as no Event of Default has occurred and is
continuing, the Grantors, either to act as co-agent or co-agents, jointly with
the Administrative Agent, or to act as separate agent or agents on behalf of the
Administrative Agent and the Secured Creditors with such power and authority as
may be necessary for the effectual operation of the provisions hereof and
specified in the instrument of appointment (which may, in the discretion of the
Administrative Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of this Section 12).



Indemnity; Expenses.



(a) Each Grantor jointly and severally agrees to indemnify, reimburse and hold
the Administrative Agent and each other Secured Creditor and their respective
successors, assigns, employees, officers, directors, affiliates, agents and
servants (hereinafter in this Section referred to individually as an
"Indemnitee," and, collectively, as "Indemnitees") harmless from any and all
liabilities, obligations, losses, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs, expenses or disbursements
(including attorneys' fees and expenses) of whatsoever kind and nature imposed
on, asserted against or incurred by any of the Indemnitees in any way relating
to or arising out of this Agreement, any other Loan Document or any other
document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable), including the violation by any
Grantor of the laws of any country, state or other governmental body or unit,
any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage), or contract claim;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, injuries,
penalties, claims, demands, actions, suits, judgments or related costs, expenses
or disbursements (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) result from a claim brought by any
Grantor against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder, if such Grantor has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Each Grantor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, loss, damage, injury, penalty,
claim, demand, action, suit or judgment, such Grantor shall assume full
responsibility for the defense thereof, subject to the terms of this Section 13.
Each Indemnitee agrees to promptly notify such Grantor of any such assertion of
which such Indemnitee has knowledge.

Without limiting the application, and subject to the terms, of subsection (a)
above, each Grantor agrees, jointly and severally, to pay or reimburse the
Administrative Agent upon demand for any and all fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Security Interests in the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Administrative
Agent's interest therein, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

Without limiting the application of subsections (a) or (b) of this Section 13,
each Grantor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses that
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Grantor in this Agreement, any other Loan Document
or in any writing contemplated by or made or delivered pursuant to or in
connection with this Agreement or any other Loan Document.

If and to the extent that the obligations of any Grantor under this Section are
unenforceable for any reason, such Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations that is
permissible under Requirement of Law. This Section 13 shall survive the
termination of this Agreement.

Security Interest Absolute.



All rights of the Administrative Agent, the Security Interests, and all
obligations of the Grantors' hereunder, shall be absolute and unconditional
irrespective of:



the bankruptcy, insolvency or reorganization of any Grantor or any of their
Subsidiaries;

any lack of validity or enforceability of any Loan Document;



any change in the time, manner or place of payment of, or in any other term of,
all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to any departure from the Loan Documents including, without
limitation, any increase in the Secured Obligations resulting from the extension
of additional credit to any Grantor or any of their Subsidiaries or otherwise;



any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the Secured Obligations;



any manner of application of Collateral, or Proceeds thereof, to all or any of
the Secured Obligations, or any manner of sale or other disposition of any
Collateral for all or any part of the Secured Obligations or any other assets of
any Grantor or any of their Subsidiaries;



any change, restructuring or termination of the structure or existence of any
Grantor or any of their Subsidiaries; or



(g) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Grantor or a third party grantor.



Additional Grantors. If, pursuant to Section 5.11 or Section 5.12 of the Credit
Agreement, the Borrower shall be required to cause any Person that is not a
Grantor to become a Grantor hereunder, such Person shall execute and deliver to
the Administrative Agent a Guaranty and Security Agreement Supplement
substantially in the form of Exhibit D hereto and shall thereafter for all
purposes be party hereto as a "Grantor", "Guarantor" and "Pledgor" to the extent
provided herein having the same rights, benefits and obligations as a Grantor,
Guarantor and Pledgor, respectively, initially party hereto.



Termination of Security Interests; Release of Collateral

.



Upon the repayment in full of
all Secured Obligations in
cash, termination of all Commitments of the
Secured Creditors
under the
Loan Documents
and
the cash collateralization by the Grantors of any obligations with respect to
outstanding letters of credit
in accordance with the terms of the
Credit Agreement
, the
Security Interests
shall terminate and all rights
to
the
Collateral
shall revert
to
the
Grantors
.





In the event that any part of the Collateral or any Grantor is sold, dissolved
or otherwise disposed of strictly in accordance with the terms of the Loan
Documents and the Proceeds of any such sale, disposition, dissolution or other
release are applied strictly in accordance with the terms of the Loan Documents,
to the extent required to be so applied, the Administrative Agent, upon
verification of the Grantor's compliance with subsection (c) of this Section 16,
shall notify such Grantor in writing that such Collateral or such Grantor will
be sold, disposed of, released or dissolved free and clear of the Secured
Obligations and/or the Security Interests created by this Agreement and all
rights to such Collateral shall revert back to such Grantor and the
Administrative Agent, at the request and expense of the relevant Grantor, will
take such actions as set forth in subsection (d) of this Section 16 following
such release.



At any time that any Grantor desires that any part of the Collateral of any
Grantor to be sold, dissolved or otherwise disposed of strictly in accordance
with the terms of the Loan Documents, such Grantor shall deliver to the
Administrative Agent a certificate signed by a Responsible Officer of such
Grantor stating that the release of the respective Collateral is permitted
strictly in accordance with the terms of the Loan Documents and the Proceeds of
any such sale, disposition, dissolution or other release are applied strictly in
accordance with the terms of the Loan Documents, to the extent required to be so
applied.



Upon any such termination of the Security Interests or release of such
Collateral pursuant to such Grantor's satisfaction of the condition set forth in
subsection (c) of this Section 16 and the Administrative Agent's written
notification of compliance therewith, the Administrative Agent will, at the
expense of such Grantor, deliver to such Grantor any Collateral held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request, but without recourse or
warranty to the Administrative Agent, including but not limited to, written
authorization to file termination statements to evidence the termination of the
Security Interests in such Collateral.



The Administrative Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Administrative Agent in the absence of gross negligence or willful
misconduct believes to be in accordance with) this Section 16.



Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Grantor for
liquidation or reorganization, should any Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Grantor's assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to Requirement of Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a "voidable preference," "fraudulent conveyance,"
"fraudulent transfer" or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.



Notices. All notices, requests and other communications hereunder shall be in
writing (including facsimile transmission or similar writing) and shall be given
to: (a) the Borrower and the Administrative Agent at their respective addresses
for notices provided for in the Credit Agreement and (b) each other Grantor c/o
the Borrower at its address for notices provided for in the Credit Agreement.
All such notices and other communications shall, when transmitted by overnight
delivery, or faxed, be effective when delivered for overnight (next-day)
delivery, or transmitted during normal business hours in legible form by
facsimile machine, respectively, or if mailed, upon the third Business Day after
the date deposited into the mails or if delivered, upon delivery.



No Waiver; Remedies Cumulative. No failure or delay by any party in exercising
any right or remedy hereunder, and no course of dealing between any Grantor on
the one hand and the Administrative Agent or any Secured Creditor on the other
hand shall operate as a waiver thereof, nor shall any single or partial exercise
of any right or remedy hereunder or any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right or remedy
hereunder or thereunder. The rights and remedies herein and in the other Loan
Documents are cumulative and not exclusive of any rights or remedies which any
party would otherwise have. No notice to or demand on any Grantor not required
hereunder in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the
Administrative Agent's rights to any other or further action in any
circumstances without notice or demand.



Successors and Assigns. This Agreement and all obligations of each Grantor
hereunder shall be binding upon and inure to the benefit of the successors and
assigns of such Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights and remedies of the Administrative
Agent, for the benefit of the Secured Creditors, hereunder, be binding upon and
inure to the benefit of the Administrative Agent, the Secured Creditors, all
future holders of any instrument evidencing any of the Secured Obligations and
their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Secured Obligations or any portion thereof or
interest therein shall in any manner affect the Lien granted to the
Administrative Agent for the benefit of the Secured Creditors hereunder. No
Grantor may assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Agreement without the prior written consent of the Secured
Creditors.



Amendments. No amendment or waiver of any provision of this Agreement, nor
consent to any departure by any party herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent on
behalf of the Secured Creditors and the Grantors and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.



Governing Law; Waiver of Jury Trial.



THIS AGREEMENT AND THE RIGHTS AND SECURED OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.



EACH GRANTOR irrevocably and unconditionally submitS, for ITSELF and ITS
property, to the non-exclusive jurisdiction of THE UNITED STATES DISTRICT COURT
FOR THE southern DISTRICT OF NEW YORK AND OF ANY STATE COURT sitting in THE CITY
OF new york, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such NEW YORK state court or, to the extent permitted by Requirement of Law,
such Federal court. EACH OF THE PARTIES HERETO agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
OR ANY SECURED CREDITOR may otherwise have to bring any action or proceeding
relating to this Agreement OR any other LOAN document against SUCH Grantor or
its properties in the courts of any jurisdiction.



EACH Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 22 and brought in any
court referred to in paragraph (b) of this Section 22. EACH OF THE PARTIES
HERETO irrevocably waives, to the fullest extent permitted by Requirement of
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.



EACH PARTY TO THIS AGREEMENT irrevocably consents to the service of process in
the manner provided for notices in SECTION 18 HEREOF. Nothing in this Agreement
or in any other LOAN Document will affect the right of any party hereto to serve
process in any other manner permitted by law.



EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENT OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (ii) ACKNOWLEDGES THAT IT HAS NOT BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



Severability. In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable, in whole or in part, in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.



Counterparts. This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts (including by
telecopy), but all of which shall together constitute one and the same
instruments. Delivery of an executed counterpart of this Agreement by facsimile
shall be equally effective as delivery of an original executed counterpart.



Headings Descriptive; Interpretation. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
As used herein, the words "include", "includes" and "including" are not limiting
shall be deemed to be followed by the phrase "without limitation".



English Law Documents

. To the extent there is any conflict or inconsistency between this Agreement
and the English Security Documents executed by any UK Grantor, as such English
Security Documents relate to Collateral pledged by such UK Grantor located in
England and/or Wales or Pledged Collateral subject to any legal charge that
constitutes part of the English Security Documents, such English Security
Documents shall control.





 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the day and year first above written.



 

GRANTORS:



steiner u.s. holdings, inc.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer

 

STEINER LEISURE LIMITED

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and Chief Financial Officer



 

STEINER TRANSOCEAN LIMITED

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and Chief Financial Officer



MANDARA SPA (CRUISE II), L.L.C.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



MANDARA SPA (BAHAMAS) LTD.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and Chief Financial Officer



 

STEINER SPA LIMITED

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



 

MANDARA SPA LLC

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



 

cosmetics limited

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and Chief Financial Officer



 

STEINER SPA ASIA LIMITED

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



 

steiner education group, inc.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



MID-ATLANTIC MASSAGE THERAPY, INC.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and Chief Financial Officer



 

fcnh, inc.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and Chief Financial Officer



 

STEINER BEAUTY PRODUCTS, INC.

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



 

STEINER MANAGEMENT SERVICES, LLC

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer



 

WITNESS

: ELEMIS LIMITED



/s/ Inga Fyodorova

By: /s/ Leonard Fluxman



Name: Inga Fyodorova Name: Leonard Fluxman

Address: 770 S. Dixie Hwy Title: Director

Ste 200

Coral Gables, FL 33146

 

WITNESS

: STEINER TRAINING LIMITED



/s/ Inga Fyodorova

By: /s/ Leonard Fluxman



Name: Inga Fyodorova Name: Leonard Fluxman

Address: 770 S. Dixie Hwy Title: Director

Ste 200

Coral Gables, FL 33146

 

 

ADMINISTRATIVE AGENT:



SUNTRUST BANK, as Administrative Agent

By: /s/ Eduardo M. Balcazar

Name: Eduardo M. Balcazar

Title: Senior Vice President

 

 

 

 

 